 Case 1:20-cv-05496-RMB Document 40 Filed 05/27/20 Page 1 of 87 PageID: 1633


                                             [Dkt. Ent. Nos. 9 and 28]

                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY
                             CAMDEN VICINAGE

TROY WRAGG, et al.,      :
                         :
          Petitioners,   :       CIVIL    NO. 20-5496 (RMB)
                         :
          v.             :
                         :
DAVID E. ORTIZ, et al., :             OPINION
                         :
          Respondents.   :
_________________________:

Appearances:


Jeanne Locicero, Esquire
Tess Meiling Borden, Esquire
American Civil Liberties Union
 Of New Jersey Foundation
89 Market Street, 7th Floor
P.O. Box 32159
Newark, New Jersey 08102

     Attorneys for Petitioners


John Francis Basiak, Jr., AUSA
Mark E. Coyne, AUSA
Elizabeth A. Pascal, AUSA
J. Andrew Ruymann, AUSA
John T. Stinson, AUSA
United States Department of Justice
Office of the U.S. Attorney
401 Market Street
P.O. Box 2098
Camden, New Jersey 08101

     Attorneys for Respondents

                                      1
 Case 1:20-cv-05496-RMB Document 40 Filed 05/27/20 Page 2 of 87 PageID: 1634


Bumb, United States District Judge:


  I. INTRODUCTION
     In January 2020, the Centers for Disease Control and Prevention

began issuing Guidelines to the American public to protect against

the coronavirus disease 2019 (COVID-19), a vicious and insidious

disease that had suddenly attacked the country. One of the later

Guidelines recommended that people stay at least six feet apart (about

two arms’ length) from other people and stay out of crowded places

and avoid mass gatherings. Ubiquitous reminders to “social distance”

or “physical distance” are now part of everyday life.            But what if

such distancing is not possible – such as in a prison setting? Should

inmates (no matter the length of their sentences) be released to a

setting where they can physically distance? Particularly the aged and

medically vulnerable inmates? Petitioners, inmates at the Federal

Correctional Institution at Fort Dix, New Jersey, say yes.               They

contend that they, as well as several hundreds of other vulnerable

inmates, are being held in violation of the Eighth Amendment because

“there is no set of protective measures that [prison officials] can

feasibly implement to contain the spread of COVID-19 in Fort Dix.”

(Dkt. No. 30, at 38.) The only adequate remedy, they insist, is a

“temporary enlargement of custody” – a term they          purposefully use.

In reality, Petitioners seek the immediate large-scale release of


                                      2
    Case 1:20-cv-05496-RMB Document 40 Filed 05/27/20 Page 3 of 87 PageID: 1635


hundreds of inmates to various places outside the prison’s walls: “a

hospital, halfway house, a person’s home, or other setting” which

would be determined on an inmate-specific basis “so they can begin

to practice distancing and protect themselves against [COVID-19].”

(Dkt. No. 9-1, at 14, 15.) Petitioners have filed a “Complaint-Class

Action for Declaratory and Injunctive Relief and Petition for Writ

of Habeas Corpus.”

       Respondents, the Warden of FCI Fort Dix and the Director of the

Bureau of Prisons, respond that the Federal Bureau of Prisons has

made “extraordinary efforts” to safeguard its inmates. And while even

their best efforts have not spared all inmates from contracting COVID-

19, their efforts have been particularly successful at FCI Fort Dix.

To date, only one inmate has been hospitalized due to COVID-19. 1 All

have recovered. This demonstrates that there are clearly measures in

place at FCI Fort Dix that can mitigate effectively the spread of

COVID-19. But more to the point, Respondents contend that Petitioners’

claims are the clever product of linguistic legerdemain in an effort

to    invoke   this   Court’s   habeas   corpus   jurisdiction.    Petitioners’

challenges to the conditions of their confinement at FCI Fort Dix are

merely dressed up as challenges to the “fact” of their confinement


1 The parties dispute this number, Petitioners contend that there
have been four hospitalizations. In reply, Respondents provided the
medical records of other inmates who were hospitalized because of
serious medical conditions but also tested positive for COVID-19.
                                         3
 Case 1:20-cv-05496-RMB Document 40 Filed 05/27/20 Page 4 of 87 PageID: 1636


to avoid dismissal of their lawsuit on jurisdictional grounds. Simply

put,   but    for   the   conditions   related   to   the   COVID-19   pandemic,

Petitioners’ claims would not exist. Thus, because these kinds of

conditions-of-confinement challenges are not cognizable in a petition

for writs of habeas corpus, Respondents have moved to dismiss the

Petition. Respondents have also moved to dismiss Petitioners’ claims

under the Rehabilitation Act for failure to state a claim because

there is no allegation that the prison officials denied them any

benefit solely by reason of their alleged disabilities. In the

alternative, Respondents contend that Petitioners cannot satisfy the

requirements for either class certification under Federal Rule of

Civil Procedure 23(a) or a preliminary injunction.

       For the reasons set forth below, the Court grants Respondents’

motion in its entirety and denies Petitioners’ motion for preliminary

injunctive relief and dismisses the Complaint.


  II. STATEMENT OF FACTS

       A.    Background: Security at Fort Dix and Inmate Placement
       The Federal Correctional Institution at Fort Dix (“FCI Fort

Dix”) is the largest federal prison in the United States in terms of

capacity, capable of housing up to 5,000 inmates, but currently

housing approximately 2,900 inmates. (Declaration of James Reiser

(“Reiser Decl.”) ¶3, Dkt. No. 28-2.) It is a “low security” facility

                                        4
    Case 1:20-cv-05496-RMB Document 40 Filed 05/27/20 Page 5 of 87 PageID: 1637


“with an adjacent minimum security satellite camp.” See FCI Fort Dix,

Bureau    of   Prisons   website. 2 The       satellite   camp   (“the   Camp”)   is

completely separate from the low compounds. (Id.)The Camp has a

relatively low staff-to-inmate ratio and dormitory-style housing.

(Id. ¶6.) The Camp currently has approximately 124 inmates, all of

whom tested negative for COVID-19. (Id.; Declaration of Nicoletta

Turner-Foster, M.D. (“Turner-Foster Decl. I”) ¶28, Dkt. No. 28-6.)

       The majority of FCI Fort Dix’s inmates reside in its low-security

facility (referred to as the “Low”). (Reiser Decl. ¶5.) The Low is

divided into two compounds (“East” and “West”), which are divided

into 370-person-capacity “units.” (Id. ¶¶3, 4.) The East and West

compounds are separated by fencing and roadways and have military-

style dormitories, which were converted into a prison in the early

1990s. (Id.) The housing units have three floors, consisting of 12-

man rooms and a small number of 2-man rooms, with communal showers

and television rooms. (Id. ¶4.) The determination of whether to place

an inmate in the Camp or in the Low is based on a number of

individualized assessments of an inmate, one of which is called a

“security      designation   and   custody      classification.”     BOP   Program




2 Available at https://www.bop.gov/locations/institutions/ftd/ (last
visited May 26, 2020).
                                          5
    Case 1:20-cv-05496-RMB Document 40 Filed 05/27/20 Page 6 of 87 PageID: 1638


Statement     No.   P5100.08,    Inmate       Security   Designation   &   Custody

Classification, at 1. 3

       Petitioners Troy Wagg and Leonard Bogdan are currently housed

in the west compound of the Low. (Compl. ¶¶7, 9.) Petitioners Michael

Scronic and Eliezer Soto-Concepcion are currently housed at the Camp.

(Id. at ¶¶ 8, 10.) All Petitioners allege that they have medical

conditions that make them medically vulnerable to COVID-19. Those

conditions are described below.

       B.   BOP’s Action Plan to Combat the Spread of COVID-19

       Since January 2020, BOP has been coordinating with subject-

matter experts, including the World Health Organization and the

Centers for Disease Control (“CDC”), on a COVID-19 action plan. 4 As

a result, BOP implemented a multi-phased operational plan called the

“Action Plan,” which seeks to “mitigate the spread of COVID-19” among

inmates and staff, continue effective operations of the federal prison

system, and ensure that staff remain healthy and available for duty.

Id. To be clear, there is little dispute between the parties that

these measures proscribed by the CDC and other agencies, as described

herein, are being taken.         The heart of the dispute is Respondents’


3 Available at https://www.bop.gov/policy/progstat/5100_008.pdf (last
visited May 26, 2020).
4 Available at Federal Bureau of Prisons COVID-19 Action Plan,
https://www.bop.gov/ (last checked May 26, 2020).

                                          6
 Case 1:20-cv-05496-RMB Document 40 Filed 05/27/20 Page 7 of 87 PageID: 1639


belief that no    measures, absent their release          to afford social

distancing, would address their concerns. Indeed, as set forth below,

Respondents even disagree with the CDC’s interim guidance regarding

correctional institutions.

     As of May 18, 2020, the time of the filing of the Motion to

Dismiss, BOP was in “Phase 6” of its Action Plan, an extension of the

measures taken in Phase 5 as of April 1, 2020. (Turner-Foster Decl.

I ¶14, Dkt. No. 28-6.) All inmates in every BOP institution must be

secured in their assigned cells/quarters for a period of at least 14

days, to stop the spread of COVID-19. (Turner-Foster Decl. I ¶12(a),

Dkt. No. 28-6.) Group gathering is limited, with attention to social

distancing to the extent possible, for commissary, laundry, showers,

telephone, and Trust Fund Limited Computer System (TRULINCS) access.

(Id. ¶12(e)). Staff and inmates are issued appropriate face coverings

and strongly encouraged to wear the face coverings in public areas

when social distancing cannot be achieved. (Id. ¶12(h)).

     When inmates are newly admitted to FCI Fort Dix, they are

screened for COVID-19 exposure risk factors and symptoms. (Id. ¶¶6,

20.) “Asymptomatic inmates with risk of exposure are placed in

quarantine.” (Id.) “Symptomatic inmates are placed in isolation until

they test negative for COVID-19 or are cleared by medical staff as

meeting CDC criteria for release from isolation.” (Id.) In addition,

all staff were subjected to enhanced health screening in areas of
                                      7
 Case 1:20-cv-05496-RMB Document 40 Filed 05/27/20 Page 8 of 87 PageID: 1640


“sustained community transmission,” as determined by the CDC, and at

medical referral centers. (Id. ¶7.) “Staff registering a temperature

of 100.4 degrees Fahrenheit or higher are barred from the facility

on that basis alone.” (Id.)

     Contractor      access   to   FCI   Fort   Dix    is   restricted   to   those

performing essential services (e.g., medical or mental health care,

religious,   etc.)    or   those   who   perform      necessary   maintenance   on

essential systems. (Id. ¶12(i)). Contractors who require access are

screened for symptoms and risk factors. (Id. ¶12(i)). Social visits

were stopped as of March 13, 2020. (Id. ¶12(j)). Legal visits are

permitted on a case-by-case basis; lawyers are subject to health

screening before admission. (Id.)

     As of the writing of this Court’s Opinion, BOP is now in Phase

7 of the Action Plan. This phase extends all measures from Phase 6

(as described above) through June 30, 2020, at which time the plan

will be evaluated. (Declaration of Nicoletta Turner-Foster, M.D.

(“Turner-Foster Decl. II”), Ex. 1, Dkt. No. 34 at 13-15.) Phase 7

includes an extension of plans to significantly decrease movement

between BOP facilities nationwide. (Turner-Foster Decl. II ¶3, Dkt.

No. 33-1.) BOP stated that it is unable to offer staff testing at

institutions at present, but BOP encouraged Wardens to identify and

publish testing sites in the community where interested staff could

obtain testing. (Id. ¶5.)
                                         8
 Case 1:20-cv-05496-RMB Document 40 Filed 05/27/20 Page 9 of 87 PageID: 1641


     C.   FCI Fort Dix’s Implementation of the Action Plan

     To implement the Action Plan, FCI Fort Dix has a Health Services

Department, with clinical staff consisting of four physicians, ten

mid-level   providers,    eleven    registered    nurses,    two   infection

control/improving performance nurses, two medication technicians and

four pharmacists. (Turner-Foster Decl. I ¶15, Dkt. No. 28-6.) From

the outset of the COVID-19 pandemic, FCI Fort Dix officials have

educated inmates and staff regarding the virus and measures that they

should take to stay healthy. (Id. ¶17.)

     Beginning on March 16, 2020, all staff and contractors entering

FCI Fort Dix must complete a medical questionnaire and temperature

check. (Turner-Foster Decl. I ¶18, Dkt. No. 28-6.) If they have COVID-

19 symptoms or fever, they are sent home. (Id.) All new inmates

arriving at FCI Fort Dix are also screened for fever or symptoms.

(Id. ¶20). New inmates are placed in an automatic 14-day quarantine

in a housing unit designated only for new inmates, prior to release

to their assigned housing units. (Id.)

     In accordance with CDC guidance, quarantine and isolation areas

were established at the outset. (Id. ¶22.)        Upon the outbreak at the

Camp, it was decided to use housing unit 5851 (“5851”) in the Low

security as the isolation unit, because there was not a facility

large enough in the Camp. (Id.) Staff must wear N-95 masks for entry

to the isolation unit and for escorting inmates on medical trips to
                                      9
 Case 1:20-cv-05496-RMB Document 40 Filed 05/27/20 Page 10 of 87 PageID: 1642


other facilities. (Id. ¶19.) COVID-19 positive inmates are housed on

the second floor of      5851; and, upon a ten-day isolation and symptom-

free period, recovering inmates are housed on the third floor until

release back to the general population. (Id. ¶22.) Only essential

staff wearing full PPE are permitted to enter this housing unit. (Id.

¶27.)

     On March 20, 2020, FCI Fort Dix issued updated cleaning and

disinfection guidance, directing that frequently touched surfaces

must be cleaned every hour. (Declaration of Adam Sassaman 5 (“Sassaman

Decl.”) ¶¶14-15, and Att. 3, Dkt. No. 28-4.) With respect to personal

hygiene, on March 22, 2020, FCI Fort Dix installed 300 hand soap

dispensers for inmate areas, which are continuously supplied with

soap. (Sassaman Decl. ¶¶8, 17-18.) Prior to installation of soap

dispensers, inmates were provided all-in-one soap for showering and

hand-washing. (Id. ¶8.) They could also purchase hand soap and

sanitizer in the commissary. (Id.)

     As    of   April    3,    2020,   staff    and   orderlies   regularly   and

comprehensively clean all facilities at FCI Fort Dix, including: (1)

hourly    disinfection    of    frequently     touched   surfaces;   (2)   regular

cleaning of all electronics and equipment, including all inmate

restraints; (3) following new protocols for laundry and the cleaning



Adam Sassaman is the Safety and Occupational Health Administrator
at FCI Fort Dix. (Sassaman Decl., ¶1, Dkt. No. 28-4.)
                                         10
    Case 1:20-cv-05496-RMB Document 40 Filed 05/27/20 Page 11 of 87 PageID: 1643


of soft, porous items; (4) using backpack sprayers during each orderly

shift (multiple times daily) to disinfect telephone booths, trash

receptacles, drinking fountains, bathrooms and bathroom fixtures,

offices,     doors,   furnishings,    and     all   walking   surfaces   including

stairs; and (5) disinfecting all cleaning tools including mops. (Id.

¶21 and Atts. 4-5.) Guidance is provided for staff and orderlies to

maintain personal hygiene on the job. (Id.) Cleaning and disinfection

protocols at FCI Fort Dix are designed to meet or exceed guidance

from BOP and the CDC. (Id. ¶¶5, 31.)

        All staff at the Camp began wearing full PPE, including surgical

masks, as of April 3, 2020, the date of the first positive COVID-19

result at the Camp. (Turner-Foster Decl. II ¶13 and Ex. 2, Dkt. No.

33-1). As of April 5, 2020, all inmates and staff received surgical

masks. (Id.)

        In April 2020, FCI Fort Dix obtained an Abbott testing machine

that allows the facility to test approximately 75 inmates in a 24-

hour period. (Turner-Foster Decl. I ¶23, Dkt. No. 28-6.) The FDA has

issued an alert about the accuracy of this test. (Declaration of Joe

Goldenson, M.D. 6 (“Goldenson Decl.”) ¶50, Dkt. No. 30-1.) Studies

have shown a 15 to 48 percent false negative rate. (Id.)




6 Dr. Goldenson is a physician with 33 years of experience in
correctional healthcare. (Goldenson Decl. ¶1, Dkt. No. 30-1.)
                                         11
 Case 1:20-cv-05496-RMB Document 40 Filed 05/27/20 Page 12 of 87 PageID: 1644


       FCI Fort Dix has more than 400 Abbott test kits on hand and

expects to receive 250 more test kits per week going forward. (Turner-

Foster Decl. I ¶23, Dkt. No. 28-6.) The tests take twenty minutes per

inmate and provide immediate results. (Id.) If an inmate were to

complain     about   symptoms   associated    with     COVID-19,    he   would

immediately be escorted to the health services building and examined

by a clinician. (Id.) If COVID-19 was suspected, he would be tested

immediately using the Abbot machine; and if positive, he would be

immediately isolated in 5851. (Id.) One inmate from Low has been

tested for COVID-19 after examination by a clinician and he tested

negative. (Id.)

      On behalf of Respondents, Dr. Turner-Foster states that the

rapid Abbott testing machine is FDA-approved. (Turner-Foster Decl.

II ¶7, Dkt. No. 33-1.) Use of the Abbott testing machine has allowed

FCI Fort Dix to significantly increase testing capability. (Id.) As

with most viral diagnostic tests, the Abbott test machine has a margin

of error, and staff are aware of the possibility of a false negative.

(Id.) Given the possibility of a false negative, clinical decisions

are   made   regarding   diagnosis,   treatment,     isolation,    quarantine,

inmate movement and management of institution operations to address

all concerns. (Id.)

       On April 16, 2020, staff and inmate masks became mandatory.

(Turner-Foster Decl. I ¶24, Dkt. No. 28-6.) Staff and inmates were
                                      12
 Case 1:20-cv-05496-RMB Document 40 Filed 05/27/20 Page 13 of 87 PageID: 1645


issued a weekly supply of surgical masks. (Id.) During the week of

April 29, 2020, inmates and staff were supplied three reusable cloth

masks. (Id.) Laundry staff wash inmate masks twice weekly, and staff

were issued guidance on how to wash and use masks. (Id.)

      D.   Current Conditions and Health and Screening Protocols

      FCI Fort Dix has implemented different protocols for the Low,

the Camp, and 5851. (Gov’t Brief, Dkt. No. 28-1 at 23.) All inmates

are regularly screened for symptoms of infection and all activities

are   managed   so   as   to   minimize    congregate   activity   and   promote

distancing. (Id.)

           1.   Circumstances at the Camp

      The first inmate at FCI Fort Dix tested positive for COVID-19

on April 3, 2020, and he was isolated in the Camp. (Turner-Foster

Decl. I ¶25, Dkt. No. 28-6.) Twice daily temperature checks were

initiated at the Camp. (Id.) Inmates showing or reporting symptoms

of the virus were also isolated and tested. (Turner-Foster Decl. I

¶25, Dkt. No. 28-6.) The Camp was quarantined and any staff member

entering the Camp had to wear PPE including surgical masks, gowns,

face shields, goggles and gloves. (Id.) All services were provided

within the Camp. (Id.)

      According to Petitioner Scronic, the last COVID-19 test was

performed at the Camp on May 5, 2020, and nine prisoners tested



                                          13
    Case 1:20-cv-05496-RMB Document 40 Filed 05/27/20 Page 14 of 87 PageID: 1646


positive and were moved to 5851. (Declaration of Michael Scronic 7

(“Scronic Decl.”) ¶¶4, 6, Dkt. No. 30-6.)              Among those nine was an

inmate kitchen line server who had been out sick from his work

assignment the previous week but had worked on May 5 and during the

breakfast shift on May 6, before receiving his positive test result.

(Id. ¶4.) Also among those nine who tested positive was a man who had

been experiencing symptoms the previous week and was told to wait

until the mass testing was performed for his wing. (Id.) Scronic

reports rumors that inmates are afraid to report their COVID-19 like

symptoms because they are “afraid of going to Building 5851” (Id.)

where those inmates who test positive are quarantined. 8 As of May 18,

2020, only 124 inmates, who have tested negative for COVID-19 virus,

remain at the Camp where there is space to social distance. (Turner-

Foster Decl. I ¶28, Dkt. No. 28-6.) As of that date, FCI Fort Dix had

administered      274   tests   using   the   Abbott   testing   machine,   which




7 Michael Scronic, one of the four petitioners, is an FCI Fort Dix
inmate who is housed in the B-wing of the Camp. (Scronic Decl. ¶¶1-
5.)

8 As the Respondents point out, much of what Petitioner Scronic states
is based upon anecdotal information or speculation. For example,
Scronic speculates that because he sees prison officers working double
shifts he believes that staff are calling in sick or taking vacation
more often. Respondents have disputed that with evidence of officers’
work shifts. Moreover, Scronic’s claim that inmates are afraid to
voice that they have COVID-19 symptoms for fear of going to 5851 is
also disputed by Respondents. As Dr. Turner-Foster explained there
are no communications between inmates in the Unit and the Camp.
                                         14
 Case 1:20-cv-05496-RMB Document 40 Filed 05/27/20 Page 15 of 87 PageID: 1647


included testing of the entire Camp population. (Id. ¶27.) In all,

58 Camp inmates tested positive for COVID-19. (Id.) Test results have

been available to inmates upon request but on May 20, 2020, FCI Fort

Dix was able to attach a printer to the Abbott testing machine; thus,

starting on May 21, 2020, test results from the Abbott machine will

be printed and scanned into the inmates’ electronic medical records.

(Turner-Foster Decl. II, ¶¶8-10, Dkt. No. 33-1.)

     Petitioners note Respondents have represented that there are no

further plans for mass testing. (Petrs’ Opp. Brief, Dkt. No. 30 at

19.) Petitioner Scronic asserts there are people in the Camp who have

continued to experience symptoms, including at least one person who

was told he tested was negative on May 1 but was nevertheless

bedridden for days and certain he had COVID-19. (Scronic Decl. ¶5,

Dkt. No. 30-6.) Petitioner Scronic also observed four inmates, who

sleep in bunk beds in the same row, exhibiting dry throat, coughs,

chills,    weakness       and   who    registered   high     temperatures     during

temperature      check.    (Id.)      Petitioners   claim,    through   Petitioner

Scronic’s Declaration, that although there are daily temperature

checks at the Camp, as of May 13, people who trigger a high reading

are not evaluated by medical staff as a matter of course. (Id. ¶15.)

Further, temperature readings and associated names are not being

recorded    or    otherwise      noted    for   patterns     of   recurring    high

temperatures or contact tracing. (Id.)
                                           15
 Case 1:20-cv-05496-RMB Document 40 Filed 05/27/20 Page 16 of 87 PageID: 1648


       Dr. Turner-Foster addresses the temperature taking concerns by

first stating that, given the staffing resources initially available,

it was not possible to develop a realistic plan that could be

executed, and it was not possible to record every temperature reading

and negative symptoms into each inmate’s medical record. (Turner-

Foster Decl. II ¶12, Dkt. No. 33-1.) For all COVID-19 positive inmates

housed in isolation unit 5851, a full set of vital signs and a

complete symptom assessment is recorded daily. (Turner-Foster Decl.

II ¶12, Dkt. No. 33-1.)

       Dr. Turner-Foster also reported that as of May 21, 2020, the

Camp    lifted   from   a    14-day    quarantine    period.   (Id.   ¶21.)   This

quarantine period derived from the final COVID-positive tests on May

6, 2020. (Id.) In an effort to destroy any virus remaining on Camp

surfaces, the institution hired a commercial COVID-19 disinfecting

service    thoroughly       clean    the   entire   Camp,   using   EPA   approved

disinfectant. (Id.) All inmates were provided new bedrolls. (Id.)

Inmates were instructed to wash clothing on the warmest water possible

prior    to   the   scheduled       cleaning.   (Id.)   Finally,    inmates   were

instructed to keep all personal items locked in their locker. (Id.;

Ex. 3.)

       Petitioners assert there is no regular monitoring or testing of

symptoms, beyond temperature checks, at either the Camp or the Low.



                                           16
     Case 1:20-cv-05496-RMB Document 40 Filed 05/27/20 Page 17 of 87 PageID: 1649


(Scronic Decl. ¶13; Declaration of Tommie Telfair 9 (“Telfair Decl.”)

¶¶ 4-5, Dkt. No. 30-4; Valas (“Valas Decl.”) ¶27 10, Dkt. No. 30-5;

Goldenson Decl. ¶45.) On behalf of Respondents, Dr. Turner-Foster

disagrees, stating that medical staff who perform temperature checks

have addressed inmates who present with COVID-19 symptoms. (Turner-

Foster Decl. II ¶11, Dkt. No. 33-1.) Any inmate with a fever or

symptoms is immediately separated from other staff and inmates and

made to wear a mask and then escorted to Health Services for further

evaluation. (Id.)

         Finally, Petitioners contend that correctional officers and

nursing staff move between the Camp and East and West compounds at

the Low, and       5851, due in part to officers working double shifts and

assisting with counts. (Scronic Decl. ¶¶9–12; Valas Decl. ¶¶12–13.)

At least one officer goes directly from the Camp to the Low in a

double shift. (Scronic Decl. ¶¶10–11.) Nursing staff acknowledged to

prisoners as recently as May 13 that they rotate between the Camp and

the Low, including Unit 5851. (Id. ¶12.) Dr. Turner-Foster responded

to these allegations. Only essential staff can enter the Camp and

5851, and they must wear full PPE. (Turner-Foster Decl. II ¶15, Dkt.




9 Tommie Telfair is an FCI Fort Dix inmate housed in the East compound
in the Low. (Telfair Decl. ¶¶1-5, Dkt. No. 30-4.)

10Raymond Valas is an FCI Fort Dix inmate housed in the West compound
in the Low. (Valas Decl. ¶¶1, 8, 13, Dkt. No. 30-5.)
                                          17
     Case 1:20-cv-05496-RMB Document 40 Filed 05/27/20 Page 18 of 87 PageID: 1650


No. 33-1.) The doctors and nurses remain in their assigned compounds,

with the exception that four nurses and two doctors who are assigned

to West compound have entered the isolation unit in 5851 to provide

treatment for COVID-19 positive inmates; and, on one single occasion,

a nurse practitioner assigned to the Camp entered the isolation unit

to assist with daily assessments. (Id.)

               2.    Circumstances in Unit 5851 and Hospitalizations

         Inmates who test positive for COVID-19 are quarantined in the

isolation unit in 5851. (Turner-Foster Decl. I ¶¶26-27, Dkt. No. 21-

6.) As of May 18, 2020, twenty-two COVID-19 positive inmates remained

in isolation in 5851, and 27 were on the third floor in recovery,

pending return to the Camp. (Turner-Foster Decl. I ¶27, Dkt. No. 21-

6.) Inmates are moved to the recovery floor after a 10-day period of

isolation and symptom free. (Id.) Staff must wear full protective PPE

including N-95 mask, face shield, a gown and gloves. (Id.)

         According to Petitioners,      Unit 5851 is designed like the other

housing      units   in   the   Low,   with    predominately   12-person   rooms.

(Declaration of Ezra McCombs 11 (“McCombs Decl.”) ¶¶2–3, Dkt. No. 30-




11Ezra McCombs is an FCI Fort Dix inmate, initially housed in the
West compound, then housed in the Camp, and housed in Building 5851
after testing positive for COVID-19. (McCombs Decl. ¶¶1–3, Dkt. No.
30-3.)

                                          18
     Case 1:20-cv-05496-RMB Document 40 Filed 05/27/20 Page 19 of 87 PageID: 1651


3; (Declaration of Rodolfo Quiambao 12 (“Quiambao Decl.”) ¶11, Dkt.

No. 30-2.) The first floor is a laundry facility; the second floor

houses inmates with active symptoms; and the third floor houses those

deemed recovered, before they are released back to the general

population. (McCombs Decl. ¶¶4, 8; Scronic Decl. ¶7.)

         Petitioners assert that medical care in Unit 5851 has been

limited to two daily rounds by nurses or doctors, with no nurses or

doctors remaining on site. (Quiambao Decl. ¶10.) (Quiambao Decl.

¶10.) Inmates were treated with regular Tylenol or Tylenol with

codeine to make them sleep. (Quiambao Decl. ¶9, Dkt. No. 30-2.)

         Petitioners maintain that at least four people have become so

sick      with    COVID-19    at    Fort    Dix   that    they   have    required

hospitalization. (McCombs Decl. ¶¶4–7, Dkt. No. 30-3; Quiambao Decl.

¶¶1, 15, Dkt. No. 30-2.) Among those, at least one required a

ventilator and/or oxygen support before returning to 5851. (McCombs

Decl. ¶4.) Inmate Quiambo, a 75-year-old man who was released to home

confinement on April 13, 2020, was transported home but had to be

taken to a hospital that day, and he ended up in the ICU. (Quiambao

Decl. ¶15.) Over a month later, he is still at a rehabilitation and

nursing center. (Id. ¶16.) He believes he would have died had he not


12Rodolfo Quiambo is an FCI Fort Dix inmate who was housed in the
Camp when he tested positive for COVID-19 on April 7, 2020. He had
been working as a kitchen food server in the Camp. (Quiambao Decl.
¶¶3-8, Dkt. No. 30-2.)
                                           19
 Case 1:20-cv-05496-RMB Document 40 Filed 05/27/20 Page 20 of 87 PageID: 1652


been transported to the hospital. (Id. ¶17.) Dr. Turner-Foster replied

that of the four FCI Fort Dix inmates who were hospitalized, three

were hospitalized for other illnesses and tested positive for COVID-

19 while at the hospital. Respondents have produced the medical

records to demonstrate that only one was transferred to the hospital

specifically for COVID-19 and the other three were transferred to the

hospital emergency room for other non-COVID related reasons. (Turner-

Foster Decl. II ¶26, Dkt. No. 33-1.)        Three of the four inmates have

returned to FCI Fort Dix and are currently in the recovery in 5851.

The fourth inmate remains hospitalized and has a suspected cancer

diagnosis.

             3.   Circumstances at the Low

       All inmates at the Low have temperature checks and a symptom

assessment every other day (alternating by East and West compound).

(Turner-Foster Decl. I ¶21, Dkt. No. 28-6.) Sick call slips are

distributed in the housing units to minimize movement of inmates.

(Id.) All inmates, including those with COVID-19 symptoms, are seeing

in the Health Services Building; appointments are scheduled by housing

unit   and   limited   to   approximately    20   inmates   to   allow   social

distancing. (Id.) Those inmates with COVID-19 symptoms are seen

immediately. (Id.) Medications are distributed through the “pill

line,” one unit at a time, at the same time inmates are obtaining

their “grab and go” meal in their housing units. Id.
                                      20
     Case 1:20-cv-05496-RMB Document 40 Filed 05/27/20 Page 21 of 87 PageID: 1653


         BOP does not currently plan to test the entire Low, but FCI Fort

Dix has testing capacity and supplies to address issues if they arise.

(Id. ¶23.) BOP can conduct approximately 75 tests in a 24-hour period,

and FCI Fort Dix currently has more than 400 kits on hand now with

weekly deliveries on the way. (Id.) BOP does not currently have a

plan to house inmates with preexisting medical conditions into a

single space. (Id. ¶22.) Medical professionals at BOP currently

believe that it is safer to spread those inmates out across the

institution. On behalf of Petitioners, Dr. Goldenson disagrees with

this assessment. (Goldenson Decl. ¶49, Dkt. No. 30-1.)

         Petitioners note that by Respondents’ account only one person

in the Low has been tested for COVID-19. (Turner-Foster Decl. I ¶23.)

Petitioners, however, assert Respondents have not acknowledged the

25 tests performed in the Low in early May. (Petr’s. Opp. Brief, Dkt.

No. 30 at 24.) As noted, according to Petitioner Scronic, no tests

have been performed at the Camp since May 6. (Scronic Decl. ¶4, Dkt.

No. 30-6.) 13 Further, Respondents have not explained why they have no

plans to test people housed at the Low, despite the capacity to test

75 people a day. (Petr’s Opp. Brief, Dkt. No. 30 at 21.) Petitioners

submit that inmates at the Low who have not been tested have exhibited


13According to Dr. Turner-Foster, as of May 21, 2020, the Camp lifted
from a 14-day quarantine period which had been as a result of the
final CIVID-positive tests on May 6, 2020. (Turner-Foster Decl. II
¶21, ECF No. 33-1.)
                                          21
 Case 1:20-cv-05496-RMB Document 40 Filed 05/27/20 Page 22 of 87 PageID: 1654


symptoms typical of COVID-19, including one man on the east compound

who was sick for two months and fainted twice; and four people housed

in the same housing unit who have exhibited vomiting, coughs, chills,

and other symptoms associated with COVID-19. (Telfair Decl. ¶¶2–4,

Dkt. No. 30-4.)

      In reply, Dr. Turner-Foster states that on April 22, 2020, they

began testing asymptomatic Camp inmates who were pending release from

BOP custody. (Turner-Foster Decl. II ¶18, Dkt. No. 33-1.) On May 15,

2020, FCI Fort Dix proposed a plan to begin testing asymptomatic

inmates on the East and West Compounds. (Id.) This plan established

goals and priority groups for testing. (Id.) That plan was submitted

to   the   Regional   Health   Services    Administrator,   Regional   Medical

Director, and Regional Infectious Disease Nurse. To date, their

approval is pending. (Id.)

      FCI Fort Dix continues to use guidelines and advice from multiple

sources, including but not limited to, the BOP’s Health Services

Division - Central Office, the Centers for Disease Control, the State

of New Jersey’s Health Department, and the Burlington County Health

Department. (Turner-Foster Decl. II ¶19, Dkt. No. 33-1.)

      Petitioners assert, in addition to staff movement between the

Camp and the Low, food and beverage carts have been moved between the

medical isolation unit at 5851 and the rest of the west compound.

(Scronic Decl. ¶¶9–12, Dkt. No. 30-6; Valas Decl. ¶¶12–13, Dkt. No.
                                      22
 Case 1:20-cv-05496-RMB Document 40 Filed 05/27/20 Page 23 of 87 PageID: 1655


30-5.) Staff go back and forth between 5851 and other units to

transport laundry. (Valas Decl. ¶13, Dkt. No. 30-5.) Prisoners on the

west compound go to the first floor of 5851 for clean linens. (Id.

¶13.) Many officers in the West Compound do not always wear masks,

and many or all do not wear gloves. (Id. ¶¶14–16.)

     As   to   staff   movements,   Dr.    Turner-Foster   states   that   only

essential staff may enter 5851 and the Camp. (Turner-Foster Decl. II

¶15, Dkt. No. 33-1.) They must wear full protective PPE including an

N-95 mask, a face shield, a gown, and gloves. (Id.) From the beginning

of the COVID-19 pandemic, to the greatest extent possible, the nurses

and doctors assigned to East have remained assigned to East and the

nurses and doctors assigned to West have remained assigned to West.

(Id. ¶16.) Only four nurses and two doctors, all assigned to West,

have entered the isolation unit in 5851 to provide evaluation and

treatment for COVID-19 positive inmates. (Id.) The only exception was

on one single occasion, when a nurse practitioner assigned to the

Camp entered the isolation unit to assist with daily assessments.

(Id.) Further, only three correctional officers are assigned to work

in the Camp, covering all three shifts, during which they don full

PPE. (Turner-Foster Decl. II ¶17, Dkt. No. 33-1.) If one of those

officers signs up for overtime, he/she is allowed to work only on

West. (Id.) By donning full PPE in this manner, the likelihood of

spread is negligible. (Id.)
                                      23
 Case 1:20-cv-05496-RMB Document 40 Filed 05/27/20 Page 24 of 87 PageID: 1656


     Further, as to moving equipment between facilities, Dr. Turner-

Foster responds that staff use the food and beverage carts to feed

the inmates in isolation unit 5851 because those inmates are not

permitted to leave the unit. (Turner-Foster Decl. II ¶20, Dkt. No.

33-1.) Staff sanitize this equipment both before and after exiting

the isolation unit, at all times wearing full PPE. (Id.) Additionally,

inmates confined to isolation unit 5851 wash their own laundry with

a designated washer and dryer on the first floor. (Id.) Laundry staff

wash all other inmate (non-isolation unit 5851) laundry and transport

the clothing to centralized laundry via laundry carts. (Id.) Inmates

who work in the laundry do not enter       5851. (Id.)

           4.   Staff Members

     Petitioners note that on or around May 3, an officer tested

positive for COVID-19 and is now understood by prisoners and staff

to be very sick. (Valas Decl. ¶¶17, 21, Dkt. No. 30-5.) It is rumored

that the officer worked five days per week scanning the IDs of all

prisoners in the West who go for daily meal pickups in the compound’s

sole dining hall. (Id. ¶18.) He wore a mask and did not touch the

IDs, but in order to scan them was required to come within six inches

of nearly every prisoner on the west compound several times per week.

(Id. ¶21; see also Compl. ¶93 (describing meal pickups from the dining

hall)). Between meal shifts, he was known usually not to wear a mask.

(Valas Decl. ¶22, Dkt. No. 30-5.)
                                      24
 Case 1:20-cv-05496-RMB Document 40 Filed 05/27/20 Page 25 of 87 PageID: 1657


     In addition to the contact he had with prisoners picking up

morning and/or mid-day meals, the officer had contact with prisoners

who worked in the kitchen. The officer worked the morning shift and

was in almost daily contact with the 25 prisoners who worked that

shift. (Id. ¶¶18–20.) Further, because he had a one-to-two-hour

overlap with the afternoon shift, he also had regular contact with

the 25 prisoners who worked the afternoon shift. (Id. ¶¶18–20, 23.)

On May 5 or 6, the 25 prisoners who worked the morning shift were

tested for COVID-19. (Id. ¶23.) The afternoon shift was not tested.

Respondents have not acknowledged this positive staff test result.

     Dr. Turner-Foster responded that since the beginning of the

pandemic, five staff members tested positive for the virus. (Turner-

Foster Decl. II ¶24, Dkt. No. 33-1.) All staff have fully recovered

and returned to work. (Id.) The fifth staff member, referenced by

Petitioners     as   having   contact   with   inmates   while   scanning    IDs,

returned to work on May 16, 2020. (Id.) If any inmate exhibited

symptoms of COVID-19 based on interaction with this staff member,

they would have been identified during temperature checks/symptoms

assessments and tested for the virus. (Id.)

     E.    BOP’s Individualized Determinations for Home Confinement

           1.    CARES Act

     BOP   is   exercising     its   discretion   and    authority   under    the

Coronavirus Aid, Relief, and Economic Security (“CARES”) Act to place
                                        25
     Case 1:20-cv-05496-RMB Document 40 Filed 05/27/20 Page 26 of 87 PageID: 1658


inmates in “prerelease custody” under 18 U.S.C. 3624(c)(2), which

includes “home confinement.” See BOP Program Statement No. 7320.01,

Home Confinement. 14 The CARES Act, as implemented by the Attorney

General, expanded the authority for BOP to review “all at-risk

inmates—not only those who were previously eligible for transfer.” 15

BOP is still obligated to protect public safety; “[t]hat means [BOP]

cannot simply release prison populations en masse onto the streets.”

Id.

         On March 26, 2020, the Attorney General issued guidance for

“prioritizing” home confinement for “at-risk inmates who are non-

violent and pose minimal likelihood of recidivism and who might be

safer serving their sentences in home confinement rather than in BOP

facilities.” 16

         In home confinement determinations under the CARES Act, BOP is

to “consider the totality of circumstances for each individual inmate”

based on the following non-exhaustive factors:

               •     The age and vulnerability of the inmate
               to   COVID-19, in accordance with the Centers



14Available at https://www.bop.gov/policy/progstat/7320_001_CN-1.pdf
(last visited May 26, 2020).

15Available at https://www.justice.gov/file/1266661/download (last
visited May 26, 2020).
16   Available at (last visited May 26, 2020).

                                          26
 Case 1:20-cv-05496-RMB Document 40 Filed 05/27/20 Page 27 of 87 PageID: 1659


           for    Disease    Control    and Prevention (CDC)
           guidelines;
           •    The security level of the facility currently
           holding the inmate, with priority given to
           inmates residing in low and minimum security
           facilities;
           •    The inmate’s conduct in prison, with
           inmates   who   have engaged in violent or gang
           related activity in prison or who have incurred
           a BOP violation within the last year not
           receiving    priority   treatment     under    this
           Memorandum;
           •       The inmate’s score under PATTERN, with
           inmates who have anything     above    a    minimum
           score not    receiving    priority treatment under
           this Memorandum;
           •     Whether the inmate has a demonstrated
           and verifiable re- entry plan that will prevent
           recidivism and maximize public safety, including
           verification that the conditions under which the
           inmate would be confined upon release would
           present a lower risk of contracting COVID-19
           than the inmate would face in his or her BOP
           facility; and
           •    The inmate’s crime of conviction, and
           assessment of the danger posed by the inmate
           to the community. Some offenses, such as sex
           offenses, will render an inmate ineligible for
           home detention. Other serious offenses should
           weigh more heavily against consideration for
           home detention.

See supra n. 13 at 1-2.

     Any inmate granted home confinement under this guidance is

required to be “in a mandatory 14-day quarantine period” and is

“subject to location monitoring services and, where a court order is

entered, [is] subject to supervised release.” Id.

     On   April   3,   2020,   the   Attorney   General   updated   his   home

confinement guidance to BOP and identified specific BOP facilities
                                      27
 Case 1:20-cv-05496-RMB Document 40 Filed 05/27/20 Page 28 of 87 PageID: 1660


“experiencing significant levels of infection,” FCI Oakdale, FCI

Danbury, and FCI Elkton. Id.

      BOP has generally prioritized home confinement for those inmates

who have a short amount of time remaining on their sentences or who

have served at least 50% of the sentence imposed. (Reiser Decl. ¶24,

Dkt. No. 28-2.) FCI Fort Dix referred 56 inmates for transfers to

home confinement under the CARES Act. (Id. ¶¶24-25.) Twenty-one of

those inmates have already transferred to home confinement, and

nineteen are scheduled to transfer to home confinement through the

month of May. (Id. ¶25.)

           2.   First Step Act

      Home confinement under the CARES Act is not the same as another

form of relief available to an inmate called “compassionate release”

(which is also called “early release” or “Reduction in Sentence”)

under the First Step Act, 18 U.S.C. § 3582(c)(1)(A). BOP does not

have authority to provide inmates with a reduction in sentence through

compassionate or “early release.” Id. However, BOP may make a motion

to an inmate’s sentencing court to reduce a term of imprisonment. Id.

BOP   is   guided   by   Program   Statement    5050.50,    which    requires

“extraordinary or compelling circumstances that could not reasonably




                                      28
     Case 1:20-cv-05496-RMB Document 40 Filed 05/27/20 Page 29 of 87 PageID: 1661


have been foreseen by the court at the time of sentencing.” 17 Under

the First Step Act, effective December 18, 2018, an inmate may file

a motion to reduce his sentence directly in the sentencing court,

after exhaustion of administrative remedies, or 30 days from the date

the warden receives the inmate’s request from the inmate, whichever

is earlier. See 18 U.S.C. § 3582(c)(1)(A). The sentencing courts have

released ten inmates from FCI Fort Dix since April 7, 2020. (Gov’t

Brief, Dkt. No. 28-1 at 32.)

         F.   BOP’s Administrative Exhaustion Procedures

         BOP’s administrative remedies have several tiers allowing “an

inmate to seek formal review of an issue relating to any aspect of

his/her own confinement.” 28 C.F.R. § 542.10. An inmate must first

“present an issue of concern informally to staff, and staff shall

attempt to informally resolve the issue before an inmate submits a

Request for Administrative Remedy.” 28 C.F.R. § 542.13(a). Second,

if the inmate is not satisfied, he may file a “formal written

administrative       Remedy   Request,    on   the   appropriate   form   (BP-9),”

within “20 calendar days following the date on which the basis for

the Request occurred.” § 542.14(a). Third, if the inmate “is not

satisfied with the Warden’s response,” which must issue within 20




17Available at
https://www.bop.gov/PublicInfo/execute/policysearch?todo=query&seri
es=5000# (last visited May 26, 2020.)
                                          29
     Case 1:20-cv-05496-RMB Document 40 Filed 05/27/20 Page 30 of 87 PageID: 1662


days, the inmate may “submit an Appeal on the appropriate form (BP-

10) to the appropriate Regional Director within 20 calendar days of

the date the Warden signed the response.” §§ 542.15(a), 542.18.

Finally,      “[a]n     inmate   who   is    not    satisfied     with    the   Regional

Director’s response may submit an Appeal on the appropriate form (BP-

11) to the General Counsel within 30 calendar days of the date the

Regional Director signed the response.” § 542.15(a). The General

Counsel has 40 days to respond. 28 C.F.R. § 542.18. If an issue raised

by the inmate concerns “an emergency” that “threatens the inmate’s

immediate health or welfare, the Warden shall respond not later than

the third calendar day after filing.” 28 C.F.R. § 542.18.

         According to BOP’s administrative records, Petitioners Wragg,

Scronic      and   Soto-Concepcion      have      never   filed   an     administrative

grievance       while   incarcerated        at    FCI   Fort   Dix.   (Declaration   of

Christina Clark 18 (“Clark Decl.”) ¶5, Dkt. No. 28-3 and Exs. 1-3.)

Petitioner Bogdan has not filed a grievance since the COVID-19

pandemic began in 2020. (Id. and Ex. 4.)

         G. Petitioners’ Compassionate-Release Requests

         Petitioner Wragg is a 38-year-old inmate serving a 22-year

aggregate sentence for engaging in fraud offenses. (Gov’t Brief, Dkt.




18 Christina Clark is a Senior Attorney with the Federal Bureau of
Prisons).

                                             30
 Case 1:20-cv-05496-RMB Document 40 Filed 05/27/20 Page 31 of 87 PageID: 1663


No. 28-1 at 34.) Assuming he receives all good time credit available

to him, his projected release date is August 7, 2037. (Reiser Decl.

¶27, Dkt. No. 28-2 and Ex. 8 at 001.) Wragg has served approximately

6.7% of his sentence. (Id. and Ex. 8 at 004.)

Wragg filed a request for compassionate release with Warden Ortiz.

(Reiser Decl. ¶9 and Ex. 1.) On April 17, 2020, the BOP denied Wragg’s

request   because   he   did   not   meet   the   necessary    criteria    for

compassionate release under BOP policy. (Id.) On May 8, 2020, and

then again on May 13, 2020, Wragg moved his sentencing court for a

reduction of sentence under the First Step Act. (Id. and Ex. 2.)

This motion is currently pending. United States v. Wragg, Case No.

15-cr-00398-JHS (E.D. Pa.), ECF No. 301 (Mot. To Modify).

     Petitioner Scronic is a 49-year-old inmate who pleaded guilty

to securities fraud and was sentenced to 96 months’ imprisonment.

(Id. ¶29 and Ex. 12.) Assuming he receives all good conduct time

available to him, his projected release date is September 18, 2025.

(Id.) Scronic has served approximately 18% of his sentence. (Id.)

According to the petition, Scronic has “a history of abnormal heart

symptoms, severe childhood asthma, and skin cancer,” as well as “one

or more disabilities recognized by the Rehabilitation Act.” (Compl.

¶8, Dkt. No. 1.) He is currently housed at the Camp at FCI Fort Dix

and he has tested negative for COVID-19. (Turner- Foster Decl. I ¶30,

Dkt. No. 28-6; Reiser Decl. ¶6, Dkt. No. 28-2.) If he were released
                                      31
 Case 1:20-cv-05496-RMB Document 40 Filed 05/27/20 Page 32 of 87 PageID: 1664


to home confinement, he would “live with his sister and her two

children in New York.” (Compl. ¶8, Dkt. No. 1.)

     On April 7, 2020, pursuant to the First Step Act, Scronic filed

a motion for compassionate release with the sentencing court. (Gov’t

Brief, Dkt. No. 28-1 at 36.) On April 20, 2020, the Court denied the

motion    without    prejudice   because     Scronic      had   not    exhausted      his

administrative remedies, noting he did not appear to be a good

candidate based in part by how little of his sentence he had served.

(Id.) While that motion was pending, on April 16, 2020, Scronic

submitted a request to the Warden of FCI Fort Dix for compassionate

release. (Reiser Decl. ¶10 and Ex. 3, Dkt. No. 28-2.)                     Scronic can

now return to his sentencing court and seek a reduction of sentence

under 18 U.S.C. § 3582(c)(1)(A). (Gov’t Brief, Dkt. No. 28-1 at 36.)

     Petitioner      Leonard   Bogdan   is     a    68-year-old      inmate     who   was

sentenced in 2007 to an aggregate 360-month term of incarceration for

fraud    offenses.   (Gov’t    Brief,   Dkt.       No.   28-1   at    36-37.)    In   the

petition, Bogdan claims he “has a heart condition, hypertension, high

cholesterol, skin cancer, a potentially cancerous thyroid nodule that

causes rapid heartbeat, and severe scoliosis that has displaced his

kidneys and presses on his lungs causing chronic shortness of breath,”

as well as “one or more disabilities recognized by the Rehabilitation

Act.” Compl. ¶9.) He is housed in the West. (Id.) If released, he

would “live with his wife in West Virginia.” (Id.)
                                        32
 Case 1:20-cv-05496-RMB Document 40 Filed 05/27/20 Page 33 of 87 PageID: 1665


     On April 20, 2020, Bogdan filed a motion for a reduction of

sentence in the sentencing Court. (Gov’t Brief, Dkt. No. 28-1 at 27-

28.) The sentencing court denied the motion, finding that it lacked

jurisdiction to order home confinement and noting that the Second

Chance Act gave that authority exclusively to the BOP. (Id. at 38.)

     BOP   determined   that   Bogdan      qualified    for   home   confinement

through the CARES Act. (Reiser Decl. ¶26and Ex. 6, Dkt. No. 28-2.)

However, on May 13, 2020, the United States Probation Department

notified FCI Fort Dix that Bogdan’s wife refused to allow him in

their home. (Id. ¶26 and Ex. 7.) Bogdan was notified and given the

opportunity to provide another release residence, but he was unable

to provide another location. (Id.)

     Petitioner Eliezer Soto-Concepcion is a 38-year-old inmate who

pleaded guilty to a drug trafficking crime and was sentenced to a

144-month term of incarceration. (Gov’t Brief, Dkt. No. 28-1 at 28.)

Assuming he receives all available good time credit, his projected

release date is September 5, 2025. (Reiser Decl. ¶28 and Ex. 10 at

001, Dkt. No. 28-2.) He has served approximately 41% of his sentence.

(Id. ¶28 and Ex. 10 at 003.)       Soto-Concepcion alleges he requested

the warden to make a motion for compassionate release in mid-April

and is waiting for a response. (Compl. ¶19, Dkt. No. 1.)

     In    the   petition,   Soto-Concepcion     says    he   “has   high   blood

pressure, a history of heart attacks, and a nervous system condition
                                      33
     Case 1:20-cv-05496-RMB Document 40 Filed 05/27/20 Page 34 of 87 PageID: 1666


that makes his hands shake,” as well as “one or more disabilities

recognized by the Rehabilitation Act.” (Compl. ¶10, Dkt. No. 1.) If

released to home confinement, he would “live with his grandmother in

Puerto Rico.” (Id.) He is housed in the Camp. (Id.)

         H.   Other Inmates at FCI Fort Dix

         Of the roughly 3,000 inmates at FCI Fort Dix, at BOP’s last

count, 24 inmates in addition to the four Petitioners here have filed

§ 2241 petitions demanding transfer to home confinement because of

their fear of COVID-19. (Declaration of Mark E. Coyne 19 (“Coyne

Decl.”) ¶2, Dkt. No. 28-5.) Other FCI Fort Dix inmates have requested

reductions in sentence, many relying on fear of COVID-19, and ten

have been granted. (Id. ¶4; Reiser Decl. ¶8, Dkt No. 28-2.) Yet other

inmates at FCI Fort Dix have invoked their fear of COVID-19 to demand

release on bail pending the disposition of their appeals. (Coyne

Decl. ¶¶7, 9, Dkt. No. 28-5.)

III.       JURISDICTION UNDER 28 U.S.C. § 2241

         A.   Rule 12(b)(1) Standard

         Federal courts, as courts of limited jurisdiction, possess only

that power authorized by the Constitution and statute. Cardona v.

Bledsoe, 681 F.3d 533, 535 (3d Cir. 2012) (citing Kokkonen v. Guardian


19Mark Coyne is Supervisory Assistant U.S. Attorney for the United
States Attorney’s Office for the District of New Jersey, Chief of the
Appeals Division. (Coyne Decl. ¶1, Dkt. No. 28-5.)

                                          34
     Case 1:20-cv-05496-RMB Document 40 Filed 05/27/20 Page 35 of 87 PageID: 1667


Life Ins. Co. of Am., 511 U.S. 375, 377 (1994)). Federal Rule of

Civil Procedure 12(b)(1) provides a mechanism for challenging subject

matter jurisdiction of a federal court. 20 A court may also dismiss

for lack of subject-matter jurisdiction at “any time[.]” Fed. R. Civ.

P. 12(h)(3).

         “A Rule 12(b)(1) motion may be treated as either a facial or

factual challenge to the court's subject matter jurisdiction.” Gould

Elecs. Inc. v. United States, 220 F.3d 169, 176 (3d Cir. 2000),

holding modified by Simon v. United States, 341 F.3d 193 (3d Cir.

2003) (citing Mortensen v. First Fed. Sav. and Loan Ass'n, 549 F.2d

884, 891 (3d Cir. 1977)). If the motion to dismiss presents a factual

attack on the complaint, a court may consider evidence outside the

pleadings. Gould, 220 F.3d at 176 (citing Gotha v. United States, 115

F.3d 176, 178–79 (3d Cir. 1997). It is the plaintiff’s burden to

establish jurisdiction. Gould, 220 F.3d at 176 (citing Kehr Packages,

Inc. v. Fidelcor, Inc., 926 F.2d 1406, 1409 (3d Cir. 1991)).                    “A

claim may be dismissed under Rule 12(b)(1) only if it ‘clearly appears

to     be   immaterial   and   made   solely   for   the   purpose   of   obtaining


20  The Federal Rules of Civil Procedure are “applicable to habeas
petitions to the extent they are not inconsistent with the Habeas
Rules.” Robinson v. Johnson, 313 F.3d 128, 134 (3d Cir. 2002). (3d
Cir. 2016). The Rules Governing Section 2254 Cases in the United
States District Courts govern habeas corpus petitions under 28 U.S.C.
§ 2241, pursuant to Rule 1(b), scope of the rules; “[t]he district
court may apply any or all of these rules to a habeas corpus petition
not covered by Rule 1(a).”
                                          35
 Case 1:20-cv-05496-RMB Document 40 Filed 05/27/20 Page 36 of 87 PageID: 1668


jurisdiction’      or   is    ‘wholly    insubstantial      and   frivolous.’”    Id.

(internal quotations omitted).

     Under       Rule   12(b)(1),       “[i]f   the     defendant      contests   any

allegations in the pleadings, by presenting evidence, the court must

permit     the    plaintiff       to     respond     with   evidence      supporting

jurisdiction.”      Id.      (citing    International    Ass'n    of    Machinists   &

Aerospace Workers v. Northwest Airlines, Inc., 673 F.2d 700, 712 (3d

Cir. 1982)). “The court may then determine jurisdiction by weighing

the evidence presented by the parties.” Id. “However, if there is a

dispute of a material fact, the court must conduct a plenary trial

on   the     contested        facts    prior    to    making      a    jurisdictional

determination.” Id. “Improper consideration of a merits question under

Rule 12(b)(1) significantly raises both the factual and legal burden

on the plaintiff.” Davis v. Wells Fargo, 824 F.3d 333, 349 (3d Cir.

2016). Thus, courts must be cautious not to treat “what is, in

essence, a Rule 12(b)(6) challenge to the complaint” as a Rule

12(b)(1) motion. Kehr Packages, 926 F.2d at 1409. If the challenge

to the complaint is, in essence, failure to state a claim, the Court

must accept the well-pled allegations as true. Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009).

     B.     Rule 12(b)(6) Standard

     A pleading must contain a “short and plain statement of the

claim showing that the pleader is entitled to relief.” Fed. R. Civ.
                                           36
 Case 1:20-cv-05496-RMB Document 40 Filed 05/27/20 Page 37 of 87 PageID: 1669


P. 8(a)(2). “To survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to

relief that is plausible on its face.’” Iqbal, 556 U.S. at 678

(quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

“A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.” Id. (quoting

Twombly, 550 U.S. at 556.) Legal conclusions, together with threadbare

recitals of the elements of a cause of action, do not suffice to

state a claim. Id.

       Thus, “a court considering a motion to dismiss can choose to

begin by identifying pleadings that, because they are no more than

conclusions, are not entitled to the assumption of truth.” Id. at

679.   “While   legal   conclusions   can   provide   the   framework    of     a

complaint, they must be supported by factual allegations.” Id.

       C.   Challenge to this Court’s Jurisdiction

       Respondents move to dismiss the § 2241 Petition under Federal

Rule of Civil Procedure 12(b)(1) because Petitioners’ claims amount

to challenges to their conditions of confinement which are not

cognizable in a petition for writs of habeas corpus. Respondents move

to dismiss the Petitioners’ Rehabilitation Act claims under Federal

Rule of Civil Procedure 12(b)(6) for failure to state a claim.            With



                                      37
 Case 1:20-cv-05496-RMB Document 40 Filed 05/27/20 Page 38 of 87 PageID: 1670


the foregoing legal principle and standards in play, the Court turns

to the merits of the motion.

     D.     Applicable Habeas Law

     “The ‘core’ habeas corpus action is a prisoner challenging the

authority of the entity detaining him to do so, usually on the ground

that his predicate sentence or conviction is improper or invalid.”

McGee v. Martinez, 627 F.3d 933, 935 (3d Cir. 2010) (citing Leamer

v. Fauver, 288 F.3d 532, 542 (3d Cir. 2002)). 28 U.S.C. § 2241(c)(3)

provides:

            (c) The writ of habeas corpus shall not extend
            to a prisoner unless—

                 (3) He is in custody in violation of the
                 Constitution or laws or treaties of the
                 United States[.]

     Within the Third Circuit Court of Appeals, a federal prisoner

may challenge the fact, duration or execution of his or her sentence

in a petition for habeas corpus under § 2241. Woodall v. Federal

Bureau of Prisons, 432 F.3d 235, 241 (3d Cir. 2005). Typically, a

challenge to the “fact” of a sentence is an inquiry into the legality

of the detention, and relief for unlawful detention is discharge.

Leamer,, 288 F.3d at 540–41 (3d Cir. 2002) (citing Powers of Congress

and the Court Regarding the Availability and Scope of Review, 114

Harv. L. Rev. 1551, 1553 (2001)). In contrast, a claim alleging a

constitutional violation under 42 U.S.C. § 1983 is a species of tort


                                      38
 Case 1:20-cv-05496-RMB Document 40 Filed 05/27/20 Page 39 of 87 PageID: 1671


liability. Id. (citing Smith v. Holtz, 87 F.3d 108, 111 (3d Cir.

1996) (discussing Heck v. Humphrey, 512 U.S. 477 (1994))). A claim

might properly be brought under either § 2241 or § 1983 if “the

deprivation of rights is such that it necessarily impacts the fact

or length of detention.” Leamer, 288 F.3d at 540. If the resolution

of the claim necessarily implies the invalidity of the sentence, in

other words, “the fact or duration of detention,” a habeas petition

is the avenue for relief. Id. The “heart of habeas corpus” is

immediate release or speedier release from confinement. Id. at 541.

Examples of habeas claims that affect the duration of confinement

include parole challenges, loss of good time credits and incorrect

sentence calculations. See Eiland v. Warden Fort Dix FCI, 634 F.

App’x 87, 89 (3d Cir. 2015) (sentence calculation); Denny v. Schultz,

708 F.3d 140 (3d Cir. 2013) (good time credits); Coady v. Vaughn, 251

F.3d 480 (3d Cir. 2001) (denial of parole). “[W]hen the challenge is

to a condition of confinement such that a finding in plaintiff's

favor would not alter his sentence oi undo his conviction, an action

under § 1983 is appropriate.” Id. n.5. These claims have an exhaustion

of administrative remedies requirement. In other words, before they

can   be   brought   in   court,   a   prisoner   must   first   exhaust   his

administrative remedies with the BOP. See Woodford v. Ngo, 548 U.S.

81, 85 (2006) (“Exhaustion is no longer left to the discretion of the

district court, but is mandatory.”)
                                       39
     Case 1:20-cv-05496-RMB Document 40 Filed 05/27/20 Page 40 of 87 PageID: 1672


         In addition to challenges to the fact and duration of a sentence,

habeas jurisdiction exists to challenge the “execution” of a sentence.

“[T]he precise meaning of execution of the sentence’ is hazy.” Woodall

v. Fed. Bureau of Prisons, 432 F.3d 235, 243 (3d Cir. 2005)In

determining the meaning of “execution,” the Third Circuit looked “to

the plain meaning of the term . . . which is to ‘put into effect’ or

‘carry      out.’”       Id.   (quoting    Webster's      Third    New       International

Dictionary 794 (1993)).           In Woodall, a case heavily relied upon by

the Petitioners, the inmate was challenging the execution of his

sentence       because     decisions      concerning      placement          in   community

correctional         centers   (“CCCs”)     “are   part     of    the    phase     of   the

corrections process focused on reintegrating an inmate into society.”

Id.     Looking    at    the   relevant   statute,     18   U.S.C.       §    3624,   which

“specifically provides that a prisoner should be placed in a CCC or

similar institution at the end of a prison sentence to ‘afford the

prisoner a reasonable opportunity to adjust to and prepare for ...

re-entry into the community[,]’” the Court concluded Woodall’s claim

was not like “garden variety prison transfers” because “CCCs satisfy

different goals from other types of confinement.” Id. Thus, the Court

held § 2241 jurisdiction was appropriate to challenge 21




21The Court analyzed whether the BOP regulations were lawful pursuant
to 18 U.S.C. § 3621(b), which describes at least five factors the BOP

                                            40
 Case 1:20-cv-05496-RMB Document 40 Filed 05/27/20 Page 41 of 87 PageID: 1673


     However, “the fact that a civil rights claim is filed by a

prisoner rather than by an unincarcerated individual does not turn

a § 1983 case or a Bivens action into a habeas petition.” McGee, 627

at 936.. In McGee, the inmate challenged what appears to be “a

condition of confinement” - the BOP plan that enforced payment of “a

financial obligation that is part of his sentence.” Id. at 936. The

Third Circuit held that claim was cognizable under § 2241 persuasively

“argue[d] that the payment terms imposed by the Bureau (in the IFRP)

are illegal in that they conflict[ed] with the terms imposed by the

sentencing court (in the judgment).” Id. at 937.

     The Third Circuit, in a precedential decision, next addressed

the meaning of “execution” of a sentence for purposes of § 2241

jurisdiction in Cardona v. Bledsoe, 681 F.3d 533 (3d Cir. 2012).

Cardona contested his referral to the prison’s special management

unit (“SMU”), a four-step program that limits an inmate's contact

with other prisoners. Id. at 534. The inmate argued that his referral

to the SMU was punitive, and thus “illegal” according to a BOP Program

Statement. Id.

     In Cardona, the Third Circuit disagreed, explaining:

     The petitions in Woodall and McGee both challenged BOP
     conduct that conflicted with express statements in the
     applicable sentencing judgment. That is, both petitions


must consider in making prisoner placement decisions. Woodall, 432
F.3d at 235.

                                      41
 Case 1:20-cv-05496-RMB Document 40 Filed 05/27/20 Page 42 of 87 PageID: 1674


     claimed that the BOP was not properly “‘put[ting] into
     effect’ or ‘carry[ing] out’” the directives of the
     sentencing judgment.

Id. at 536. The Third Circuit reasoned that, unlike Woodall and McGee,

Cardona’s “claims do not concern the execution of his sentence because

the BOP's conduct is not inconsistent with his sentencing judgment.”

Id. at 537.

     More recently, albeit in dicta, the United States Supreme Court

addressed the possibility of bringing a “condition of confinement”

claim in a habeas petition. Ziglar v. Abbasi, 137 S. Ct. 1843 (2017).

In Abbasi, illegal aliens, detained in the wake of the September 11,

2001 terrorist attacks pending determination of whether they had

connections to terrorism, challenged “large-scale policy decisions

concerning the conditions of confinement imposed on hundreds of

prisoners.” Id. at 1862. In finding that “special factors counseled

hesitation” in allowing them to bring a Bivens action for damages,

the Court nonetheless noted an alternative action for injunctive

relief was available. Id. at 1865.

     The Court further stated

           we   have  left   open   the  question   whether
           [prisoners] might be able to challenge their
           confinement conditions via a petition for a writ
           of habeas corpus. See Bell v. Wolfish, 441 U.S.
           520, 526, n. 6 … (“[W]e leave to another day the
           question of the propriety of using a writ of
           habeas corpus to obtain review of the conditions
           of confinement”); Preiser v. Rodriguez, 411 U.S.
           475, 499 … (“When a prisoner is put under
                                      42
 Case 1:20-cv-05496-RMB Document 40 Filed 05/27/20 Page 43 of 87 PageID: 1675


             additional   and   unconstitutional  restraints
             during his lawful custody, it is arguable that
             habeas corpus will lie to remove the restraints
             making custody illegal”).

Id. at 1862–63.


      E.     Respondents Contend the Court Lacks Jurisdiction Under 28
             U.S.C. § 2241

      Respondents      contend      the    Court      lacks   jurisdiction     over

Petitioners’ Eighth Amendment claim under 28 U.S.C. § 2241 and accuse

Petitioners    of    seeking   to   use    §   2241   to   circumvent,   not   just

established law, the PLRA and BOP regulations, but the recently

enacted CARES Act as well. The leitmotif of Respondents’ motion is

that Petitioners’ Eighth Amendment claim is nothing more than a

challenge to conditions of their confinement, a claim which is not

cognizable in a petition for writ of habeas corpus.

      Habeas relief is available in this Circuit where the alleged

deprivation of rights affects the length or duration of imprisonment

or   where   the    BOP’s   execution     of   a   prisoner’s   sentence   somehow

conflicts with a command or recommendation in the sentencing judgment.

Although Petitioners assert they are challenging the “fact” of their

confinement, Respondents cry semantics: but for conditions related

to COVID-19, Petitioners’ claim would not exist. Further, Respondents

remind that neither the Supreme Court nor the Third Circuit has ever

recognized any exceptional circumstance that would allow Petitioners


                                          43
 Case 1:20-cv-05496-RMB Document 40 Filed 05/27/20 Page 44 of 87 PageID: 1676


to challenge their conditions of confinement in a habeas petition.

(Gov’t Brief, Dkt. No. 28-1 at 48, citing Muhammad v. Close, 540 U.S.

749, 751 n.1 (2004) (observing that the Court has never followed the

speculative dicta in Preiser described above)).

     Respondents concede, as they must, that some district courts

have found habeas jurisdiction based on civil immigration detainees’

risk of contracting COVID-19 in detention facilities. Not only are

those cases not controlling, Respondents point out, but they are not

persuasive because civil immigration detainees do not have the same

statutory or regulatory avenues for relief as prisoners who can seek

home confinement through the CARES Act or make a compassionate-release

request to the BOP and a motion to the sentencing court seeking

compassionate    relief    under   18      U.S.C.   §   3582(c)(1)(A).    More

importantly, Respondents distinguish the constitutional claims of

civil immigration detainees from those of prisoners because they fall

under the Fifth Amendment, which provides them “more considerate

treatment than convicted prisoners.” (Gov’t Brief, ECF No. 28-1 at

54 (citing Jeferson V.G. v. Decker, No. 20-3644, 2020 U.S. Dist.

LEXIS 65905, at *15 n.5 (D.N.J. Apr. 15, 2020) (citing Fuentes v.

Wagner, 206 F.3d 335, 344 (3d Cir. 2000))). Respondents suggest that

different interests are at stake when considering whether to release

a civil immigration detainee or a criminal defendant who is serving

a sentence.
                                      44
 Case 1:20-cv-05496-RMB Document 40 Filed 05/27/20 Page 45 of 87 PageID: 1677


     Finally, Respondents take issue with Petitioners’ reliance on

the acceptance of habeas jurisdiction in Wilson v. Williams, No. 20-

cv-794, 2020 U.S. Dist. LEXIS 70674 (N.D. Ohio Apr. 22, 2020), where

the district court accepted habeas jurisdiction over a seemingly

similar    claim.    Respondents        distinguish   Wilson:      there,   COVID-19

infections were described as “rampant among inmates and staff, and

numerous inmates have passed away from complications from the virus.”

(Id. at 55 (quoting Wilson, 2020 U.S. App. LEXIS 14291, at *5 (6th

Cir. May 4, 2020)). Availability of testing was also limited. (Id.

(citing Wilson, 2020 U.S. Dist. LEXIS 70674, at *5)) Respondents

asseverate that FCI Fort Dix stands in sharp contrast because all of

the inmates currently at FCI Fort Dix Camp have tested negative for

COVID-19. FCI Fort Dix also has far more test kits (approximate 432

test with 250 more a week going forward) than the 50 test kits

available at the facility in the Wilson case.

     Petitioners disagree with all of Respondents’ legal points,

first contending that habeas jurisdiction exists here as a challenge

to the execution of their sentences because Cardona did not narrow

Woodall’s    scope   of   habeas       jurisdiction   but    instead   offered    two

separate    routes   to   bring    a    habeas   challenge    to   execution     of   a

sentence. (Petr’s Opp. Brief, ECF No. 30-1 at 17 (citing Mabry v.

Warden Allenwood FCI Low, 747 F. App’x 918, 919 (3d Cir. 2019))).

According to Petitioners, apart from challenging BOP conduct that is
                                           45
 Case 1:20-cv-05496-RMB Document 40 Filed 05/27/20 Page 46 of 87 PageID: 1678


inconsistent with a sentencing court’s recommendation, the second way

a petitioner can challenge the execution of his sentence is by seeking

a change in custody that is more than a “garden variety prison

transfer.” (Petitioners’ Brief, Dkt. No. 30             at 18 (citing Woodall,

432 F.3d at 243)). As in Woodall, Petitioners argue that district

courts in the Third Circuit have jurisdiction under § 2241 to hear

petitions that seek release from ordinary penal institutions like

Fort Dix to different types of custody.

     Petitioners press their point by citing to other Third Circuit

decisions they say confirm this distinction. (Petr’s Opp. Brief, Dkt.

30 at 19.) Petitioners explain that a transfer to home confinement

would allow Petitioners to carry out their sentence in a manner that

is “very different from carrying out [their] sentence[s]” at Fort Dix

(citing Woodall, 432 F.3d at 241) which would result in a “quantum

change in the level of custody,” as required for habeas jurisdiction.

(Petr’s Opp. Brief, Dkt. 30 at 19 (citing Ganim v. Prisons, 235 F.

App’x 882, 884 (3d Cir. 2007)). Petitioners also rebut Respondents’

position   regarding     civil    immigration      detainees     and   assert    that

district   courts   in   the     Third   Circuit    have,   in    both   the    civil

immigration detainee and prison context, “concluded that emergency

petitions for release, based on COVID-19 are properly construed

pursuant to 28 U.S.C. § 2241.” (Petr’s Opp. Brief, Dkt. 30 at 22-23

(citing Serfass, 2020 WL 1874126, at *3 (construing prisoner’s motion
                                         46
 Case 1:20-cv-05496-RMB Document 40 Filed 05/27/20 Page 47 of 87 PageID: 1679


“as a § 2241 habeas petition since [petitioner] seeks relief affecting

how her sentence is executed, i.e., serving her sentence in home

confinement as opposed to confinement in prison to which she was

sentenced”); see also Ashby, 2020 WL 2494679, at *6 (same); see also

Camacho Lopez, 2020 WL 1689874, at *4–5 (M.D. Pa. Apr. 7, 2020)

(acknowledging that a petition for release during the pandemic falls

within the subset of challenges to the execution of a sentence

recognized by the Third Circuit)).

     Petitioners    also   take   issue    with   Respondents’   attempt    to

distinguish the Sixth Circuit Wilson case on its facts. Petitioners

remonstrate that, like the prisoners in Wilson, they too have limited

access to testing, live in close quarters, and have faced the rampant

spread of the disease.

     In reply, Respondents argue that release to home confinement

under BOP supervision is not a reduction in the “level of custody”

for purposes of habeas corpus jurisdiction. Instead, a prisoner who

is not “seeking a judgment at odds with his conviction or with the

State’s calculation of time to be served” is not raising a claim “on

which habeas relief could [be] granted on any recognized theory.”

(Gov’t’ Reply Brief, Dkt. No. 33 at 3 (quoting Muhammad v. Close, 540

U.S. 749, 754–55 (2004) (per curiam))). Woodall was not inconsistent

with Supreme Court precedent, Respondents contend, because “Woodall

was challenging the inconsistency between the sentencing court’s
                                      47
 Case 1:20-cv-05496-RMB Document 40 Filed 05/27/20 Page 48 of 87 PageID: 1680


recommendation and BOP’s refusal to abide by that recommendation.”

(Gov’t Reply Brief, Dkt. 33 at 3 (quoting Cardona, 681 F.3d at 537)).

Respondents also note that, unlike Woodall, Petitioners do not allege

that BOP is disregarding a statutory command. Because Petitioners

seek only to change where they serve their terms of imprisonment,

their claims “also would not necessarily result in a change to the

duration of” their sentences. (Id. (quoting Cardona, 681 F.3d at

537)) Respondents put a Post It note on Petitioners’ reliance on non-

precedential     opinions   and    decisions   from   other   district    courts,

neither of which are binding. Nor does it matter, Respondents claim,

that § 2241 might theoretically be available in an extraordinary case

to   challenge    conditions      of   confinement.   This    is   not   such   an

extraordinary case, Respondents plead. Because Petitioners cannot

show that the mitigated health risk at FCI Fort Dix is “so grave”

that it would “violate[] contemporary standards of decency to expose

anyone unwillingly to” it, Helling v. McKinney, 509 U.S. 25, 36

(1993), habeas jurisdiction does not lie. As Respondents highlight,

COVID-19 poses risks confronting not only prisoners but law-abiding

citizens nationwide, including front-line workers and vulnerable

nursing home patients. As for prisons, the CDC has issued guidance

for appropriately mitigating the risks in such facilities, explaining

that inmates may continue to be detained in “housing units” in which

bunks “ideally” are separated by at least six feet, but that such
                                         48
     Case 1:20-cv-05496-RMB Document 40 Filed 05/27/20 Page 49 of 87 PageID: 1681


separation and other “social distancing strategies” for recreation,

meals, and other activities “need to be tailored to the individual

space in the facility.” CDC Interim Guidance 11 (emphasis added). 22

Petitioners demur, claiming           that such expert guidance is contrary

to the view that risks at FCI Fort Dix are so grave that contemporary

societal standards wholly forbid them and, thus, they should be

granted habeas relief. (See Pet. Motion for Prelim. Inj., Dkt. No.

9-1 at (”Indeed, the design of Fort Dix, in which Petitioners are

confined      either   in   large   dormitories    or   in   200-   to   300-person

buildings, would make it unsafe for Petitioners even if Reespondents

were following guidance from public health experts and the Centers

for Disease Control and Prevention ”)

         F. Jurisdiction Analysis

         Petitioners are a class consisting of all current and future FCI

Fort Dix inmates ‘over the age of 50 or who experience medical

conditions that make them vulnerable to COVID-19.’” (Compl. ¶135.)

Petitioners assert jurisdiction under § 2241 “for release from custody

that violates the Eighth Amendment to the U.S. Constitution.” (Compl.

¶13.) “[T]he gravamen of Petitioners’ Eighth Amendment claim is that

there is no set of protective measures that Respondents can feasibly




 Available at https://www.cdc.gov/coronavirus/2019-
22

ncov/community/correction-detention/guidance-correctional-
detention.html. (last visited May 26, 2020).
                                          49
 Case 1:20-cv-05496-RMB Document 40 Filed 05/27/20 Page 50 of 87 PageID: 1682


implement to contain the spread of COVID-19 in Fort Dix.” (Memorandum

of Law in Further Support of Petitioners’ Motion for a Preliminary

Injunction and in Opposition to Respondents’ Motion to Dismiss, Dkt.

No. 30 at 38.)

     A core habeas challenge is one where “a prisoner challeng[es]

the authority of the entity detaining him to do so, usually on the

ground that his predicate sentence or conviction is improper or

invalid.” McGee,, 627 F.3d at 935. (citing Leamer, 288 F.3d at

542.tioners do no present a core challenge; they do not contest the

validity   of   their   convictions   or   sentences.   Nor   do   Petitioners

challenge the duration of their confinement, as has been recognized

in habeas, such as cases presenting the loss of good time credits,

denial of parole or BOP’s miscalculation of a prisoner’s sentence.

True, Petitioners seek early release from prison, but they do not do

so on the basis that their convictions or sentences are invalid.

Instead, they seek such injunctive relief based on unconstitutional

conditions of confinement, a type of challenge that neither the

Supreme Court nor the Third Circuit has yet recognized as a cognizable

habeas claim.

     Petitioners confidently assert that their claims are within the

ambit of a challenge to the “execution” of their sentences because

they allege they are confined under conditions that violate the Eighth

Amendment by subjecting them to a serious risk of contracting COVID-
                                      50
 Case 1:20-cv-05496-RMB Document 40 Filed 05/27/20 Page 51 of 87 PageID: 1683


19. In the Third Circuit, prisoners can challenge the execution of

their sentences under § 2241. Woodall v. Federal Bureau of Prisons,

432   F.3d     235,   244    (3d     Cir.        2005).   ,Petitioners   rely    upon

nonprecedential opinions, Ganim and Mabry, to fit into the Third

Circuit’s definition of a habeas challenge to the execution of their

sentences. To go that route, however, leads to other nonprecedential

opinions that are more on point with Petitioners’ Eighth Amendment

claims. In those opinions, however, the Third Circuit concluded

conditions of confinement claims are not cognizable under § 2241.

      First, Petitioners’ Eighth Amendment claim resembles that in

Share v. Krueger, 553 F. App’x 207 (3d Cir. 2014). Share was an 84-

year-old prisoner who had served more than two-thirds of his sentence

and alleged he was suffering serious illnesses that would qualify as

“terminal.” Id. at 208. He sought compassionate release under 18

U.S.C. § 3582(c)(1)(A)(i) from the Warden at FCI Schuylkill, but his

request was denied. Id. Thus, Share filed a petition under § 2241,

challenging the execution of his sentencing by alleging the (BOP)

“failed   to    provide     and/or    sufficiently        and   adequately    provide

treatment    for   his    serious,    chronic       and   likely   terminal   medical

maladies, particularly in light of his advanced age of over 84 years,

all in violation of his 8th Amendment constitutional rights.” Id. The

Third Circuit rejected expanding jurisdiction under § 2241 to a

challenge to the execution of a sentence where Share did not establish
                                            51
 Case 1:20-cv-05496-RMB Document 40 Filed 05/27/20 Page 52 of 87 PageID: 1684


an inconsistency between BOP conduct and the sentencing court’s

judgment. Id. at 209.

      Second, in Gillette v. Territory of Virgin Islands, 563 F. App'x

191, 192 (3d Cir. 2014), the petitioner alleged he was detained in a

territorial   correctional     facility    in    violation    of   his   Eighth

Amendment rights due to the dangerous and unsanitary conditions in

the   facility,   causing   his   inability     to   secure   constitutionally

adequate medical and mental health treatment. The petitioner asserted

his claim fell within the core of habeas because it asked for his

release. Id. at 195. The Third Circuit stated, “[a]llowing this type

of clever pleading would essentially permit a prisoner to bring any

claim within the scope of habeas relief by merely asking for release

from custody, thus eviscerating the applicability of civil rights

statutes like § 1983.” Id. The Third Circuit held that the claim did

not meet the stringent Cardona test, requiring an action inconsistent

with “a command or recommendation in the sentencing judgment”. Id.

at 194-95 (quoting Cardona, 681 F.3d at 537). The Third Circuit also

found the claim contrary to its holding in Leamer, “which requires a

showing that ‘a favorable decision ... would necessarily imply that

[the petitioner] would serve a shorter sentence.’” Gillette, 563 F.

App’x at 195 (quoting Leamer, 288 F.3d at 543).

      Certainly, Petitioners’ Eighth Amendment claims sound more in

the nature of the type of habeas claim the Supreme Court in Preiser
                                      52
 Case 1:20-cv-05496-RMB Document 40 Filed 05/27/20 Page 53 of 87 PageID: 1685


hypothesized, but has yet to recognize: “[w]hen a prisoner is put

under additional and unconstitutional restraints during his lawful

custody, it is arguable that habeas corpus will lie to remove the

restraints making the custody illegal.” The Supreme Court resurrected

this idea more recently in Abbasi. Yet, although the petitioners in

Abbasi alleged they were held in tiny, empty, constantly lighted

cells for over 23 hours per day without basic hygiene, and subjected

to physical abuse, including broken bones, and verbal abuse, including

sexual and religious insults, the Supreme Court did not find it was

such a case for habeas relief “to remove the restraints making the

custody illegal.” Abbasi, 137 S. Ct. at 1853. The Court’s decision

is telling of just how extraordinary the case must be for habeas

jurisdiction to lie before a prisoner may be released from lawful

custody based on a condition of confinement.

     Even accepting Petitioners’ allegations as true, BOP has taken

measures to reduce the spread of COVID-19, but Petitioners want much

more. The relief Petitioners seek, ordering temporary enlargement of

custody   (or    bail    pending    habeas    corpus)    with    appropriate

precautionary public health and safety measures for all Class Members

— including the Petitioners, the Class, and the Subclass — and issuing

writs of habeas corpus “if temporary enlargement does not bring the

conditions at Fort Dix into compliance with the Eighth Amendment and

the Rehabilitation Act” would require the Court to “serve as a de
                                      53
     Case 1:20-cv-05496-RMB Document 40 Filed 05/27/20 Page 54 of 87 PageID: 1686


facto ‘super warden.’” See Livas v. Myers, No. 20-422, 2020 U.S.

Dist. LEXIS 71323, *19-22 (W.D. La. Apr. 22, 2020) (declining to

exercise jurisdiction over habeas petition challenging conditions

related to COVID-19). This Court does not find this case to be that

“extraordinary case” where it should expand habeas jurisdiction, more

extraordinary than even Abbasi, where the Supreme Court did not see

fit to extend habeas jurisdiction over a conditions of confinement

claim involving outright alleged physical abuse of prisoners who were

not serving a sentence upon conviction of a crime. Abassi, 137 S. Ct.

at 1863. 23 t In the final analysis, given the foregoing jurisprudence,

this Court finds that this is not the Eighth Amendment “exceptional

case” to warrant habeas jurisdiction. To be fair, Petitioners’ fear

of contracting COVID-19 is not unwarranted. Such a fear permeates

American society, and a in a prison environment such fears are most

likely heightened. But nothing in the Complaint rises to the level

of circumstances that warrant habeas relief. Finally, even if the

risk of Petitioners contracting COVID-19 is as serious as they




23 The Court digresses to make an observation: it is worth noting
that Petitioners seek this extraordinary relief without attempting
to work alongside the BOP to bring about changes that are important
to them. It seems they would have an interest in doing so. This, in
turn, awakes the suspicion that Respondents have: Petitioners are
attempting to evade the PLRA exhaustion requirement by not bringing
an Eighth Amendment claim in a Bivens action.
                                          54
     Case 1:20-cv-05496-RMB Document 40 Filed 05/27/20 Page 55 of 87 PageID: 1687


contend, a risk that is not unique to individuals in custody 24 and a

risk this Court does not take lightly, there are other avenues for

an inmate to obtain release from FCI Fort Dix, such that “bail pending

habeas” under the Eighth Amendment is not warranted. Petitioner can

request        home   confinement   primarily     under       the   CARES   Act   and

compassionate release under 18 U.S.C. § 3582(c)(1)(A). (Insofar as

BOP decisions under the CARES Act or compassionate release affect the

execution of Petitioners’ sentences, Petitioners do not allege BOP

violated any statute or regulation.) Thus, there is no basis for this

Court to grant “bail pending habeas.” The circumstances must be so

exceptional, such as immediate, concrete and non-speculative, to make

the grant of bail necessary to make the habeas remedy effective.

Landano v. Rafferty, 970 F.2d 1230, 1239 (3d Cir. 1992). Because

Petitioners have other avenues available for immediate relief, those

exceptional circumstances are not present here.

         For   the    foregoing   reasons,     this   Court    holds   that   habeas

jurisdiction does not lie for Petitioners’ Eighth Amendment claims.

IV.            THE MOTION FOR PRELIMINARY INJUNCTION

         As set forth above, Petitioners’ claims are not cognizable under

28 U.S.C. § 2241. Inmates seeking injunctive relief challenging the

conditions of confinement, whether for monetary or injunctive relief,


24Day in and day out, front line health workers and first responders,
no name a few, are at serious risk of contracting this awful disease.
                                          55
     Case 1:20-cv-05496-RMB Document 40 Filed 05/27/20 Page 56 of 87 PageID: 1688


fall outside of federal habeas corpus relief. Nelson v. Campbell, 541

U.S. 636, 643 (2004). Nor is this an exceptional case under the Eighth

Amendment justifying habeas jurisdiction. Even assuming this Court

has habeas jurisdiction, however, the Court finds, in the alternative,

that Petitioners have not met their burden to obtain preliminary

injunctive relief.

         In order to obtain preliminary injunctive relief, a party must

show (1) a reasonable likelihood of success on the merits, (2)

irreparable injury if the injunction does not issue, (3) the balance

of equities tips in its favor, and (4) an injunction is in the public

interest. Fulton v. City of Philadelphia, 922 F.3d 140, 152 (3d Cir.

2019). Petitioners contend they meet this criteria and ask this Court

to order immediate “temporary enlargement of custody.” (Dkt. No. 9-

1, at 32.) 25 The Court turns to each of the factors.

         A.   Success on the Merits

         As   the   Supreme   Court   has      held,   the   “cruel   and   unusual

punishments” clause of the Eighth Amendment guarantees prisoners

“humane conditions of confinement.” Farmer v. Brennan, 511 U.S. 825,


25It is not clear to this Court what such an order would like as
the place to which the inmate would be released – the so-called
temporary enlargement of custody - would vary by inmate. During a
conference call, counsel for Petitioners suggested the Court might
appoint a Special Master to make such individual determinations.
It is hard to see how that is “immediate” to address Petitioners’
pressing concerns. Because the Court will deny the relief
requested, it need not delve into such issue.
                                          56
 Case 1:20-cv-05496-RMB Document 40 Filed 05/27/20 Page 57 of 87 PageID: 1689


832 (1970). See also Helling, 509 U.S at 36. Deliberate indifference

to the serious medical needs of prisoners is unconstitutional. Estelle

v. Gamble, 429 U.S. 97, 104 (1976). In the context of exposing inmates

to risk of disease, conditions that are so “contrary to current

standards of decency for anyone to be exposed” violate the Eighth

Amendment. Helling, 509 U.S. at 35. An Eighth Amendment claim as it

pertains to conditions of confinement has two components:                  one

objective, the other subjective. Farmer, 511 U.S. at 825; see also

Natale v. Camden County Correctional Facility, 318 F.3d 575, 582 (3rd

Cir. 2003). To satisfy the “objective component,” a prisoner must

show an “objectively intolerable risk of harm.” Id. To satisfy the

subjective requirements, a plaintiff must show that the defendant (1)

was “aware of facts from which the inference could be drawn that a

substantial risk of serious harm exists,” (2) subjectively “dr[ew]

the inference” that the risk existed, and (3) “disregarded the risk.”

Farmer, 511 U.S. at 837; Ricks v. Shover, 891 F.3d 468 (3d Cir. 2019).

See also Pearson v. Prison Health Services, 850 F.3d 526, 534 (3d

Cir. 2017)      (describing objective and subjective components of

Eighth Amendment claim for inadequate medical care).

     Petitioners argue that even though “Respondents may subjectively

believe that their containment measures are the best they can do,

these measures remain ‘contrary to standards of decency for anyone

to be so exposed’ because they fail to meaningfully mitigate the risk
                                      57
 Case 1:20-cv-05496-RMB Document 40 Filed 05/27/20 Page 58 of 87 PageID: 1690


of COVID-19 transmission and attendant serious illness and death the

Petitioners face.” (Dkt. No. 30, at 69.) Petitioners complaints’ are

described in detail above. In general, they introduce the declarations

of inmates who say they are showing symptoms of COVID-19. They contend

that in some cases the inmates’ needs, both medical and hygienic, are

not being met. Petitioners complain that Respondents have not tested

every prisoner. Instead, the prison only tests those inmates who

exhibit symptoms and are then determined eligible for testing by

medical staff. Petitioners even take aim at the “significant false

negative rate” of the Abbott Laboratories testing. Lastly, and perhaps

most telling of Petitioners’ position, Petitioners contend that the

prison’s   current    containment    measures    do   not   include    social

distancing or self-quarantining, which Petitioners insist are “the

only two effective means of preventing COVID-19 transmission.” (Id.

at 71) (emphasis added). In sum, Petitioners stand firm that “[h]aving

failed to contest their knowledge of serious health dangers that

COVID-19 presents, Respondents’ implementation of flawed containment

measures constitutes deliberate indifference.” (Id.)

     The Court is aware of the need to make findings of fact, Rogers

v. Corbett, 468 F.3d 188, 192 (3d Cir. 2006).           as noted throughout

this Opinion, the parties do not disagree about most of the measures

the Respondents are taking to address the COVID-19 crisis.            Rather,

Petitioners persist in their claim that no amount of measures absent
                                      58
     Case 1:20-cv-05496-RMB Document 40 Filed 05/27/20 Page 59 of 87 PageID: 1691


release are adequate.              Thus, although Petitioners introduce some

evidence of their disputes regarding, for example, testing, staff

movement, and supplies (all set forth above), these disputes - even

resolving them all in favor of Petitioners 26- do not establish the

deliberate          indifference     prong.    The   Court’s    reasoning   follows.

         First, with regard to the objective component of the Eighth

Amendment claim, it does not seem that the parties have a quarrel.

Nor could they. Nor could this Court. COVID-19 is an indiscriminate

and cruel disease that poses a risk to anyone and everyone, including

prison inmates. The Court thus turns its focus to the subjective

component of the Eighth Amendment inquiry.

         As    an   initial   matter,    Petitioners’     clear    concession   that

“Respondents may subjectively believe their containment measures are

the     best    they    can   do,”   supra,    should   alone   settle   the   score:

Petitioners admit they cannot show at this juncture a likelihood of



 The Court notes one important exception. Petitioners have introduced
26

declarations from various inmates.       Two inmates, in particular
(Scronic and Telfair) state that "to [their] knowledge” none of the
inmates have been evaluated by a nurse or doctor, and Scronic believes
that inmates have COVID-19 and are not being tested. Respondents have
attempted to respond to these conclusory and abstract opinions,
contending that no medical attention is being denied. To the extent
that Petitioners wish to press this position to show that more than
a few isolated incidents of failure to address medical needs exists,
they may seek to supplement the record and the Court will reconsider
its Opinion and engage in fact-finding provided Petitioners can show
that a favorable finding in this regard would alter the Court’s
conclusion.
                                              59
 Case 1:20-cv-05496-RMB Document 40 Filed 05/27/20 Page 60 of 87 PageID: 1692


success   on   their   Eighth   Amendment   claim.   That   is,   Petitioners

acknowledge they have no evidence of Respondents’ liable state of

mind. Cf. Swain v. Junior, 2020 WL 2161317, at *4 (11th Cir. May 12,

2020) (“defendants are also likely to succeed on appeal because the

plaintiffs offered little evidence to suggest that the defendants

were deliberately indifferent. Indeed, the evidence supports that the

defendants are taking the risk of COVID-19 seriously”); Valentine v.

Collier, 956 F.3d 797, 802 (5th Cir. April 22, 2020) (“the district

court cited . . . no evidence that [the defendants] subjectively

believe the measures they are taking are inadequate. To the contrary,

the evidence shows that [the prison] has taken and continues to take

measures—informed by guidance from the CDC and medical professionals—

to abate and control the spread of the virus.”). Even absent such

concession, Petitioners seem to hang the presence of COVID-19 at Fort

Dix on the Respondents’ deliberate indifference hook. The Supreme

Court, however, has made it clear that a resultant harm does not

itself establish a liable state of mind. Cf. Farmer, 511 U.S. at 844

(“prison officials who actually knew of a substantial risk to inmate

health or safety may be found free from liability if they responded

reasonably to the risk, even if the harm ultimately was not averted”)

     Moreover, neither the allegations as pled nor the evidence

presented to the Court again, most of which is not disputed ,

demonstrates that the Respondents have been deliberately indifferent
                                      60
 Case 1:20-cv-05496-RMB Document 40 Filed 05/27/20 Page 61 of 87 PageID: 1693


to the inmates’ risks of contracting COVID-19. As set forth above,

since January 2020, the BOP has been coordinating with multiple

organizations, including the World Health Organization and the CDC.

The BOP implemented a multi-phased operational plan called the “Action

Plan.” As described earlier, the Action Plan seeks to “mitigate the

spread of COVID-19” among inmates and staff, continue effective

operations of the federal prison system, and ensure that staff remain

healthy and available for duty.      BOP is currently in “Phase 7” of its

Action Plan, which is an extension of the nationwide action plan in

Phase 6. This Phase is in effect until June 30, 2020. All inmates in

every BOP institution must be secured in their assigned cells/quarters

for a period of at least 14 days, in order to stop any spread of

COVID-19. Only limited group gatherings are afforded, with attention

to social distancing to the extent possible, to facilitate commissary,

laundry, showers, telephone, computer access, and law library usage.

The usage of face masks and PPE is in effect. Every newly admitted

inmate is screened for COVID-19 exposure risk factors and symptoms,

and remains in quarantine for 14 days. So too are asymptomatic inmates

with risk of exposure. Symptomatic inmates are placed in isolation

until they test negative for COVID-19 or are cleared by medical staff

as meeting CDC criteria for release from isolation. Any inmate who

tests positive is put into isolation in Unit 5851 until he recovers.

In addition, all staff are subjected to enhanced health screening in
                                      61
 Case 1:20-cv-05496-RMB Document 40 Filed 05/27/20 Page 62 of 87 PageID: 1694


areas of “sustained community transmission,” as determined by the

CDC, and at medical referral centers. Staff registering a temperature

of 100.4 degrees Fahrenheit or higher are barred from the facility

on that basis alone. A staff member with a stuffy or runny nose can

be placed on leave by a medical officer.            In addition, contractor

access to BOP facilities is restricted to only those performing

essential services (e.g., medical or mental health care, religious,

etc.) or those who perform necessary maintenance on essential systems.

Social and legal visits (except if attorney has been screened) were

stopped as of March 13, 2020, and remain suspended until at least

June 30, 2020, to limit the number of people entering the facility

and interacting with inmates.

     To date, no inmate at FCI Fort Dix Low has tested positive for

COVID-19, although Respondents concede that they have not and are not

testing all inmates in the Low. However, if an inmate were to manifest

or complain about symptoms associated with COVID-19, Respondents

advise that he immediately would be escorted to the Health Services

building and examined by a clinician. And if         COVID-19 is suspected,

he would be tested immediately using the Abbot machine. If the inmate

tested positive, he would be immediately isolated in Unit 5851.

           As   noted,   and   it   bears   repeating,   that   much   of   what

Respondents say about the protective measures they are taking at Fort

Dix is not disputed by Petitioners. Rather, Petitioners take issue
                                       62
 Case 1:20-cv-05496-RMB Document 40 Filed 05/27/20 Page 63 of 87 PageID: 1695


with the effectiveness of such measures. Dr. Goldenson, on behalf of

Petitioners, opines that inmates are at a “significantly increased

risk” of contracting COVID-19 than if the individual was in home

confinement. (Goldenson Decl. ¶37, Dkt. No. 30-1.). He recommends

that a “public health expert” be appointed to oversee operations

until it is “possible to maintain consistent social distancing.” (Id.

¶41.) Dr. Goldenson is critical of Respondents’ Medical Director, Dr.

Turner-Foster,    using    her   silence    about    certain    measures    to

“reinforce[] his conclusion that the prison is failing to take

necessary steps to protect inmates.” (Id. ¶51.) Yet, Dr. Turner-

Foster has responded to the lacunae identified by Dr. Goldenson in

her Supplemental Declaration. She has also responded to the individual

inmate’s declarations submitted by Petitioners.            For example, she

explained that all inmates who came into contact with the Food Service

staff member who tested positive were assessed and, if appropriate,

were tested. As for the Abbott test criticism, she acknowledged that

the tests can provide a false negative, but a positive is a positive.

Moreover, as common sense seems to dictate, the margin error rates

were likely considered by the FDA when it approved such testing.

While Dr. Goldenson may have his differences of opinion with Dr.

Turner-Foster, nowhere does he opine that the Respondents are being

deliberately indifferent. This omission is significant. The same is



                                      63
 Case 1:20-cv-05496-RMB Document 40 Filed 05/27/20 Page 64 of 87 PageID: 1696


true with respect to the other evidence presented by Petitioners; it

does not rise to deliberate indifference.

     What the Petitioners’ Eighth Amendment claim boils down to is

the prison‘s failure to provide social distancing. That is the heart

of the case. Indeed, Petitioners beat the distancing drum throughout

their papers. The only remedy is release of inmates to achieve that

objective. They fault Respondents for not providing them with physical

distancing. Yet, as the Supreme Court has cautioned, the inability

of a defendant to take an action that a plaintiff seeks will likely

not constitute a reckless state of mind. Farmer, 511 U.S. at 835

(noting difference between medical negligence, which cannot establish

an Eighth Amendment violation, and deliberate indifference to a

prisoner’s serious medical need).            In   the    end,   the    ugly   picture

Petitioners   paint   of   FCI   Fort    Dix      is    not   really   a   fair   one.

Petitioners’ bold statement that the mitigated health risk at FCI

Fort Dix is so grave that it violates “standards of decency for anyone

to be so exposed” ignores almost the entire record presented before

this Court. As does Petitioners’ statement that “Respondent Ortiz has

recklessly failed to follow or implement CDC guidance or directives

from Attorney Barr or the BOP.” (Dkt. No. 9-1, at 40.) This is not

to say that Petitioners do not have genuine fears or concerns. These

are worrisome times for sure. The record simply does not support that

the Respondents have been deliberately indifferent to the inmates’
                                        64
     Case 1:20-cv-05496-RMB Document 40 Filed 05/27/20 Page 65 of 87 PageID: 1697


concerns. That physical distancing is not possible in a prison

setting, as Petitioners urge, does not an Eighth Amendment claim make

and, as such, Petitioners are not likely to succeed on the merits                   27



         B.   Irreparable Injury

         In the face of statutory relief available to individual inmates,

it is hard to see how Petitioners will suffer irreparable injury if

an injunction does not issue.           First, as set forth above, an inmate

may seek prerelease custody under the CARES Act which includes home

confinement.        After reviewing its inmates for eligibility under the

CARES Act, FCI Fort Dix referred 56 inmates for transfers to home

confinement. (Reiser Decl. ¶¶24-25.) 28 Twenty-four of those inmates

have already transferred to home confinement, and 15 are scheduled

to transfer to home confinement through the end of May. (Id. ¶25.)

Moreover, BOP is undertaking similar efforts in all of its facilities

to determine which inmates meet the criteria established by the

Attorney General, resulting in the transfers of 2,799 inmates to home

confinement. See        https://www/bop.gov/ coronavirus/ (last visited May



27  Indeed, the CDC has issued guidelines for mitigating the risks
in correctional facilities, recognizing that six feet distancing
may not always be feasible. CDC Interim Guidance 11. Petitioners
have offered no evidence that interim guidance is being ignored by
Respondents.
28 Petitioners’ claim at ¶99 of their complaint that Fort Dix has

not released any prisoners to home confinement is not supported by
the record.
                                          65
 Case 1:20-cv-05496-RMB Document 40 Filed 05/27/20 Page 66 of 87 PageID: 1698


18, 2020). Additionally, any inmate who believes he or she is eligible

may request to be referred to home confinement and provide a release

plan to his or her Case Manager. (Id. ¶¶16, 24.)                    According           to

Respondents, the BOP either has transferred or expects to transfer to

home   confinement        by     May’s   end    39   inmates   using    its   CARES    Act

authority.

       Moreover, pursuant to 18 U.S.C. § 3582(c)(1)(A), the First Step

Act, an inmate may seek a reduction in sentence through compassionate

or early release. An inmate may make a motion to his sentencing court

to reduce a term of imprisonment in the event the BOP does not grant

his request within 30 days or denies it. BOP uses that statutory

authority in “extraordinary or compelling circumstances that could

not reasonably have been foreseen by the court at the time of

sentencing.”        See    BOP     Program     Statement   5050.50,      Compassionate

Release/Reduction In Sentence Procedures for Implementation of 18

U.S.C. §§ 3582 and 4205(g). The sentencing courts have released ten

inmates from FCI Fort Dix since April 7, 2020, under these statutory

procedures. Thus, an at-risk inmate who is truly vulnerable to

contracting COVID-19 has an avenue of release.

       Thus,   in    the       absence   of    the    preliminary      injunction     that

Petitioners seek,          all of the foregoing statutory provisions still

afford a vulnerable inmate an opportunity to present his individual

                                               66
 Case 1:20-cv-05496-RMB Document 40 Filed 05/27/20 Page 67 of 87 PageID: 1699


case for a careful and individualized assessment by either the BOP

or a court. A vulnerable inmate who is truly at risk not only deserves

but receives a prompt and fair review.

       C.   Equities and Public Interest

       Petitioners aver that their release is the only way to protect

them   from    the   “COVID-19      deathtrap”    that    Fort     Dix      has    become.

(Memorandum of Law in Support of Petitioners’ Motion for a Preliminary

Injunction,. No. 9-1, at 42 citing Goldenson Decl. ¶36.)                      Moreover,

they   prophesy      that   their    removal,    as    well   as      the    removal   of

potentially     hundreds     of   other   similarly      situated      inmates,     would

further the public interest by giving more social distance to Fort

Dix staff and to the community which, in turn, would render local

hospitals less overwhelmed by potential Fort Dix cases. (Id. at 45.)

Conspicuously     absent     in   Petitioners’     analysis      is    any   meaningful

discussion of the risks associated with a large scale release of

inmates. What would be the plan that addresses the safety and security

of   the    communities     to    where   they   are   released?       Is    the   proper

supervision even available given that the current COVID-19 crisis is

just as real to the law enforcement officers in charge of safety and

supervision? In the end, the Court finds that the balance of equities

and the public interest favor the Respondents who have been charged

with maintaining the administration of FCI Fort Dix to include the

                                           67
 Case 1:20-cv-05496-RMB Document 40 Filed 05/27/20 Page 68 of 87 PageID: 1700


safety of its inmates. “Running a prison is an inordinately difficult

undertaking that requires expertise, planning, and the commitment of

resources, all of which are peculiarly within the province of the

legislative and executive branches of government.” Turney v. Safley,

482 U.S. 78, 84-85 (1987). “Prison administration is, moreover, a

task that has been committed to the responsibility of those branches,

and separation of powers concerns counsel a policy of judicial

restraint” by this Court. Id.

     Because the Petitioners cannot establish the criteria for a

preliminary injunction, the Court will deny the motion.

V.     THE REHABILITATION ACT CLAIM

     Petitioners seek to represent “a subclass consisting of all

current and future people in post-conviction custody at Fort Dix who

have qualifying disabilities within the meaning of the Rehabilitation

Act” of 1973 (“Rehabilitation Act”), 29 U.S.C. § 794. (Compl. ¶136.)

Petitioners allege they, like other members of the Subclass, have

qualifying disabilities that entitle them to accommodations that they

are not receiving in violation of the RA. (Id. ¶142.)

     A.    Applicable Law

     “The Rehabilitation Act assures ‘meaningful access’ to federally

funded programs, Alexander v. Choate, 469 U.S. 287, 301 … (1985)” and

“[w]hen necessary to realize that access and enjoyment, the [RA]

require[s] ‘reasonable accommodations,’ Choate, 469 U.S. at 301, 105
                                      68
     Case 1:20-cv-05496-RMB Document 40 Filed 05/27/20 Page 69 of 87 PageID: 1701


S.      Ct.    712,    or   ‘reasonable        modifications,’   42    U.S.C.       §

12182(b)(2)(A)(ii), to be made by actors within the statute[’s]

reach.” Berardelli v. Allied Servs. Inst. of Rehab. Med., 900 F.3d

104, 110 (3d Cir. 2018), reh'g denied (Sept. 12, 2018). The elements

of a Rehabilitation Act claim are that “(1) [the plaintiff] has a

disability; (2) that he is otherwise qualified for the benefit that

has been denied; (3) that he has been denied the benefit solely by

reason of his disability; and (4) that the benefit is part of a

program or activity receiving Federal financial assistance.” Baxter

v. Pennsylvania Dep’t of Corr., 661 F. App’x 754, 757 (3d Cir. 2016);

see also Dahl v. Johnston, 598 F. App’x 818, 819–20 (3d Cir. 2015)

(citing 42 U.S.C. § 12132 in an inmate case involving an ADA claim). 29

Whether an accommodation is reasonable is determined on a case-by-

case basis. Berardelli, 900 F.3d at 123. A public agency may “resist

modifications that entail a ‘fundamenta[l] alter[ation]’ of [it’s]

services and programs.” Olmstead v. L.C. ex rel. Zimring, 527 U.S.

581, 603 (1999) (quoting 28 C.F.R. § 35.130(b)(7)).

         B.    The Parties’ Arguments




29Claims under the Rehabilitation Act and the Americans With
Disabilities Act (“ADA”) are generally subject to the same standards.
See Yeskey v. Pa. Dep’t of Correc., 118 F.3d 168, 170 (3d Cir. 1997)
(“all the leading cases take up the statutes together”), aff’d
Pennsylvania Dep’t of Corr. v. Yeskey, 524 U.S. 206 (1998).

                                          69
     Case 1:20-cv-05496-RMB Document 40 Filed 05/27/20 Page 70 of 87 PageID: 1702


         Respondents seek dismissal of Petitioners’ Rehabilitation Act

claims under Rule 12(b)(6) for failure to state a claim. Respondents

further argue that even if Petitioners had stated a claim, they failed

to exhaust their administrative remedies. 30

         Petitioners propose the following accommodations, on a class-

wide basis:

               separate   living   spaces    rather   than   high-
               capacity shared rooms and dorms with people
               in   close   proximity;   free    distribution   of
               adequate cleaning supplies, including soap; free
               distribution of adequate personal protective
               equipment, including masks and gloves; staggered
               access to bathrooms,       meals,     and     other
               shared       resources;        assignments       of
               correctional     staff   that      mitigates    the
               possibility staff will transmit COVID-19, even
               asymptomatically, from one building to another;
               and adequate access to tests and information
               about risk.

         Respondents assert that these accommodations could potentially

compromise BOP’s ability to manage COVID-19 with its limited resources

or alter the safety and security of FCI Fort Dix or the community.




30 Respondents correctly note that federal courts frequently require
civil rights actions and actions for declaratory relief be brought
separately from petitions for habeas corpus. See Johnson, 2012 WL
5880344, at *8 and n.5 (habeas petitioner brought multiple civil
rights   complaints,   including    a  putative   claim   under   the
Rehabilitation Act). Because the Court concludes that Petitioners
fail to state an RA claim upon which relief may be granted, the issue
is moot.

                                          70
 Case 1:20-cv-05496-RMB Document 40 Filed 05/27/20 Page 71 of 87 PageID: 1703


The Rehabilitation Act does not permit individuals to effect broad-

based, fundamental changes to policies and practices.

     As   to    the     third   element    of    a    Rehabilitation         Act   claim,

Respondents      suggest        Petitioners’         allegation       that     BOP    had

discriminatory animus against them based on their disabilities is

wholly conclusory. Even the conclusory allegations are implausible,

Respondents argue. Facially, BOP’s actions are motivated to combat

the spread of COVID-19, while at the same time fulfilling its duty

to protect inmates and the public. Plaintiffs have not plead any

facts to support their conclusion that the Government is intentionally

discriminating     against      them   based    on    their   disabilities.        (Gov’t

Brief, Dkt. No. 28-1, at 60 citing, e.g., Brown v. Pennsylvania Dep’t

of Corr., 290 F. App’x 463, 467 (3d Cir. 2008); Jenkins v. Glover,

Civ. No. 09-2145-FSH, 2009 WL 2391278, at *5-6 (D.N.J. July 31, 2009)

(“Plaintiff has not alleged facts indicating that he was excluded

from the work program based on his disability”)).

     Even if Petitioners could state a Rehabilitation Act claim,

Respondents      note    they    failed    to   exhaust       their    administrative

remedies.      Petitioners      do   not   allege      that   they     satisfied     the

administrative exhaustion requirement by filing a claim with the

appropriate BOP and Department of Justice officials, and the BOP has

no records of any such claim. (Id. at 61, citing Clark Decl. ¶5 and

Exs. 1-3.)
                                           71
 Case 1:20-cv-05496-RMB Document 40 Filed 05/27/20 Page 72 of 87 PageID: 1704


       Petitioners, who do not seek preliminary injunctive relief on

their Rehabilitation Act claims, assert that they have adequately

pleaded their Rehabilitation Act claims for the purposes of a motion

to dismiss. Contrary to Respondents’ arguments, Petitioners assert

they need not show intentional animus because they are not seeking

compensatory damages. (Memorandum                     of Law in Further Support of

Petitioners’ Motion for a Preliminary Injunction and in Opposition

to Respondents’ Motion to Dismiss, Dkt. No. 30 at 74 citing, e.g.,

S.H. ex rel. Durrell v. Lower Merion Sch. Dist., 729 F.3d 248, 265

(3d    Cir.   2013))    (“two       courts       of   appeals    have   suggested   that

[Rehabilitation Act] plaintiffs seeking compensatory damages must

demonstrate    a     higher   showing       of    intentional     discrimination    than

deliberate indifference”); see also Furgess v. Pa. Dep’t of Corr.,

933    F.3d   285,     289    (3d    Cir.    2019)       (setting   out     “intentional

discrimination” from the base elements of the Rehabilitation Act

claim, “because he seeks compensatory damages”). Instead, Petitioners

contend that they have sufficiently alleged deliberate indifference,

the failure to take affirmative steps to protect the Rehabilitation

Act Subclass. Petitioners’ theory is that virtually everything in a

prison is a service for purposes of the Rehabilitation Act. (Id. at

75, citing, e.g., Pennsylvania Dep’t of Corr. v. Yeskey, 524 U.S.

206,    210   (1998)     (“Modern      prisons         provide    inmates    with   many

recreational ‘activities,’ medical ‘services,’ and educational and
                                             72
 Case 1:20-cv-05496-RMB Document 40 Filed 05/27/20 Page 73 of 87 PageID: 1705


vocational ‘programs,’ all of which at least theoretically ‘benefit’

the prisoners.…”)).

       Thus, Petitioners conclude that the following allegations are

sufficient to state a Rehabilitation Act claim: (1) the Subclass is

comprised of people whose particular conditions qualify them under

the    Act;    (2)     that   safe   conditions    at     Fort   Dix   and   adequate

preventative measures to combat COVID-19, “are programs or services

that Fort Dix must provide—but is not presently providing;” and (3)

that   Respondents       have    denied   them    reasonable     accommodations    in

deliberate indifference to their medical conditions. Petitioners

further contend that the complaint is replete with facts demonstrating

Respondents’ knowledge of Petitioners’ rights and failure to act to

protect Petitioners and the Subclass members from exposure to COVID-

19. Petitioners note that the Court may not determine disputed facts

in deciding a motion to dismiss.

       In     reply,     Respondents      argue    that     pleading      “deliberate

indifference” by BOP is not enough to meet that statutory requirement

for an Rehabilitation Act claim because Petitioners’ allegations of

deliberate       indifference        to    inmates      with     disabilities      are

indistinguishable         from    their    allegations      of   Eighth      Amendment

deliberate indifference to the entire population of FCI Fort Dix.

This cannot qualify as discrimination “solely by reason of their

disability,” as is required under the Act. In other words, the
                                           73
 Case 1:20-cv-05496-RMB Document 40 Filed 05/27/20 Page 74 of 87 PageID: 1706


subclass is subject to the same conditions as every other inmate at

FCI Fort Dix. Petitioners never specify what aspects of life or

services at FCI Fort Dix are unequal for them or what requested

accommodations BOP denied them.

       Finally, Respondents lament the idea that the Rehabilitation Act

entitles Petitioners to be released from incarceration unless BOP

provides physical facilities that virtually eliminate all risks from

COVID-19. This, they claim,         would essentially transform the statute

from a remedial civil rights law into a comprehensive legal duty to

protect disabled inmates in a manner that exceeds the statutory and

constitutional duties owed to other inmates. They insist that the

Rehabilitation Act does not require such exceptional protections.

       C.   Analysis

       Petitioners declare that they, and the subclass they seek to

represent, have underlying medical conditions that make them more

vulnerable than young, healthy inmates to serious illness or death

from COVID-19. A disability under the Rehabilitation Act is defined

as “a physical or mental impairment that substantially limits one or

more   major   life    activities    of   such   individual[.]”   42   U.S.C.   §

12102(1)(a). The broadly-defined disability alleged by Petitioners

qualifies only under the general sense of the definition, that their

underlying medical conditions limit their life activities because

they must be more cautious to guard against contracting COVID-19 than
                                          74
 Case 1:20-cv-05496-RMB Document 40 Filed 05/27/20 Page 75 of 87 PageID: 1707


others. It is a novel claim for sure, and although the Court hesitates

to find this element is satisfied because it lacks precision, it will

assume this element is satisfiedwithout deciding the issue.                The

second element requires that Petitioners be qualified for the benefit

they seek. Insofar as they seek additional measures to protect them

from contracting COVID-19 at FCI Fort Dix, the Court will likewise

assume this element is satisfied.           Petitioners, however, fail to

establish the third element of an Rehabilitation Act claim, that they

were denied the benefit of additional measures to protect them from

contracting COVID-19 solely by reason of their disabilities. Even

under the lesser “deliberate indifference” standard, they have not

pled facts suggesting Respondents failed to take measures that protect

them from exposure to COVID-19 because they are disabled.

      Petitioners urge this Court to find that           they can meet the

deliberate indifference standard because Respondents failed to “level

the playing field;” in other words, to put them in the same position

as healthy inmates. Within the separate units where FCI Fort Dix

inmates are housed, Petitioners are exposed to the same risk of

contracting COVID-19 as healthy inmates. What is different is how

serious the complications may be for Petitioners. Thus, to level the

playing field, Petitioners seek conditions that are not available at

FCI   Fort   Dix,   virtually   complete   protection   against   contracting


                                      75
 Case 1:20-cv-05496-RMB Document 40 Filed 05/27/20 Page 76 of 87 PageID: 1708


COVID-19. The alternative to providing those conditions is release

to home confinement.

      Petitioners’ bold request to release any and all inmates who may

have any disability is simply not a reasonable accommodation within

the meaning of the Rehabilitation Act. It is an all or nothing

approach that deprives the prison from conducting an independent

analysis   of    each    inmate’s     individual     circumstances     and   an

accommodation that may address the inmate’s needs. That is what the

Act requires. Therefore, because Petitioners have failed to allege

that Respondents have acted in disregard of Petitioners’ rights

because they are disabled and the relief Petitioners seek goes well

beyond what the Rehabilitation Act expects, the motion to dismiss for

failure to state a claim will be granted.

VI.        CLASS ALLEGATIONS

      Lastly,   the   Court   turns   to    Petitioners’   class   allegations.

Respondents contend that Petitioners are not entitled to class relief

because they cannot satisfy the various provisions under Federal Rule

of Civil Procedure 23. The Court agrees.

      A. Legal Standard

      In Reinig v. RBS Citizens, N.A., 912 F.3d 115 (3d Cir. 2018),

the Third Circuit reiterated that “‘[t]he class action is an exception


                                       76
 Case 1:20-cv-05496-RMB Document 40 Filed 05/27/20 Page 77 of 87 PageID: 1709


to the usual rule that litigation is conducted by and on behalf of

the individual named parties only.’” Reinig, 912 F.3d at 124 (quoting

Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 348 (2011) (internal

citations omitted)). To invoke this exception, petitioners moving for

class certification bear the burden of affirmatively demonstrating

by    a    preponderance    of   the    evidence   that   the    proposed    class     is

ascertainable and meets the requirements of Federal Rule of Civil

Procedure 23. Byrd v. Aaron’s Inc., 784 F.3d 154, 163 (3d Cir. 2015),

as amended (Apr. 28, 2015).

          Courts determine whether class certification is appropriate by

conducting a two-step analysis. First, the court must evaluate whether

the putative class satisfies the four requirements of Rule 23(a):

numerosity, commonality, typicality, and adequacy. Marcus v. BMW of

North America, LLC, 687 F.3d 583, 590 (3d Cir. 2012) (citing Fed. R.

Civ. P. 23(a)-(b)). If the court is satisfied that the requirements

of Rule 23(a) have been met, it must then proceed to the second step

and    determine    whether      “the   class   fits   within    one   of   the   three

categories of class actions in Rule 23(b).” Reinig, 912 F.3d at 124-

25 (internal citations omitted). Class certification is proper only

if the district court is satisfied, after a “rigorous analysis,” that

petitioners       have     established     each    element      of   Rule   23    by    a

preponderance of the evidence. Reinig, 912 F.3d at 25 (citing Marcus,

687 F.3d at 591).
                                           77
 Case 1:20-cv-05496-RMB Document 40 Filed 05/27/20 Page 78 of 87 PageID: 1710


       B. Analysis

       Here, Petitioners seek certification of a class consisting of

all current and future inmates “over the age of 50 or who experience

medical conditions that make them vulnerable to COVID-19.” (Compl.

¶135) (emphasis added). In this matter, they bear the burden of

proving that this proposed class meets the four requirements of Rule

23(a) and fits within one of Rule 23(b)’s three subcategories. The

Third Circuit has emphasized that Rule 23 “calls for a rigorous

analysis in which factual determinations supporting Rule 23 findings

must be made by a preponderance of the evidence.” Mielo v. Steak ‘N

Shake Operations, Inc., 897 F.3d 467, 483-84 (3d Cir. 2018).

           1. Rule 23(a) Requirements

  Under Rule 23(a), Petitioners must establish that four requirements

– commonly referenced as numerosity, commonality, typicality, and

adequacy – are satisfied.

                 a. Numerosity

  Rule 23(a)’s first prerequisite, numerosity, is satisfied where

“the    class   is   so   numerous   that   joinder   of   all   members    is

impracticable.” Fed. R. Civ. P. 23(a)(1). Determinations of whether

numerosity is met must be “based upon common sense.” Walling v. Brady,

1995 WL 447658, at *2 (D. Del. July 19, 1995). “No minimum number of


                                      78
 Case 1:20-cv-05496-RMB Document 40 Filed 05/27/20 Page 79 of 87 PageID: 1711


plaintiffs is required to maintain a suit as a class action, but

generally if the named plaintiff demonstrates that the potential

number of plaintiffs exceeds [forty], the first prong of Rule 23(a)

has been met.” Stewart v. Abraham, 275 F.3d 220, 226-27 (3d Cir.

2001). The Court finds that numerosity is satisfied in this instance,

as the proposed class conceivably could consist of a majority of

those currently incarcerated.

                   b. Commonality

  The second prerequisite of Rule 23(a) is that “there are questions

of law or fact common to the class.” Fed. R. Civ. P. 23(a)(2). “[T]hat

bar is not a high one;” it requires identification of only one common

question of fact or law. Rodriguez v. Nat’l City Bank, 726 F.3d 372,

382 (3d Cir. 2013). However, the claims of the class members “‘must

depend upon a common contention . . . [which] must be of such a nature

that it is capable of class-wide resolution – which means that

determination of its truth or falsity will resolve an issue that is

central to the validity of each one of the claims in one stroke.’”

Mielo, 897 F.3d at 489 (quoting Wal-Mart Stores, Inc. v. Dukes, 564

U.S. 338, 349-50 (2011) (emphasis added).

     The   Third    Circuit   previously   held   that   a   district   court’s

“reasoning was problematic” in failing to certify a class of inmates

who suffered a range of physical injuries (and some none at all)

                                      79
 Case 1:20-cv-05496-RMB Document 40 Filed 05/27/20 Page 80 of 87 PageID: 1712


during an outbreak of a “serious, communicable disease” at a prison

facility, holding that (on the limited basis of the district court

opinion) the alleged threat of injury to inmates met the commonality

requirement. Hagan v. Rogers, 460 F.3d 146, 158 (3d Cir. 2009).

       Similarly, in this case Petitioners and the proposed class share

several common issues of fact, including: (1) their incarceration at

Fort   Dix   during   the   COVID-19   pandemic;   (2)   that   incarceration

subjecting them to the same allegedly harmful inadequate protective

measures by Defendants; and (3) their inclusion in one or more age

or other medical categories considered “high risk” for a severe

progression of the disease.

       However, in Hagan the inmates were seeking redress for violation

of constitutional rights, something that a court could resolve “in

one stroke.” It seems extremely unlikely to this Court that the issues

in common here are capable of class-wide resolution “in one stroke,”

short of ordering the BOP to throw open the gates of Fort Dix. Rather,

the Court would be required to engage in an intensive, multi-step,

individualized inquiry as to whether each prisoner met criteria for

conditional release. See also 23(b) analyses re: predominance and

superiority infra.     The Court thus does not find that the commonality

requirement has been satisfied.


                 c. Typicality

                                       80
 Case 1:20-cv-05496-RMB Document 40 Filed 05/27/20 Page 81 of 87 PageID: 1713


  The third prerequisite of Rule 23(a) is that “the claims or defenses

of the representative parties are typical of the claims or defenses

of the class.” Fed. R. Civ. P. 23(a)(3). “Factual differences will

not defeat typicality if the named plaintiffs’ claims arise from the

same event or course of conduct that gives rise to the claims of

class members and are based on the same legal theory.” Frank v. Gov’t

of Virgin Islands, 2010 WL 1286077, at *3 (D.V.I. Mar. 31, 2010)

(citing Danvers Motor Co. v. Ford Motor Co., 543 F.3d 141, 150 (3d

Cir. 2008)).

  Here, Petitioners claim that Respondents have subjected Petitioners

and all proposed class members to the same potentially injurious

treatment. Therefore, the Court finds that Petitioners’ claims arise

from the same conduct, and are based on the same legal theory, as the

claims of the putative class, and the typicality requirement of Rule

23(a)(3) is satisfied.


                 d. Adequacy

  The fourth and final prerequisite of Rule 23(a) is that “the

representative    parties   will   fairly   and   adequately    protect    the

interests of the class.” Fed. R. Civ. P. 23(a)(4). Adequacy requires

the district court to find that (1) the class representatives’

interests do not “conflict with those of the class” and (2) proposed

class counsel are “capable of representing the class.” Newton v.

                                      81
 Case 1:20-cv-05496-RMB Document 40 Filed 05/27/20 Page 82 of 87 PageID: 1714


Merrill Lynch, Pierce, Fenner & Smith, Inc., 259 F.3d 154, 185 (3d

Cir. 2001) (citing Gen. Tel. Co. of Sw. v. Falcon, 457 U.S. 147, 157

n.13 (1982)).

  Here, Petitioners have the same interests as the other proposed

class members, as all are confined at Fort Dix and subject to the

same potentially injurious treatment. Thus, Petitioners suffered the

same injury and have the same claims as all proposed class members,

raising no potential conflict of interest. Additionally, the Court

has   no    cause    to   doubt   the   capability      of   Petitioners’   counsel.

Therefore, the Court finds that the adequacy requirement of Rule

23(a)(4) is satisfied.

                    2. Rule 23(b) Requirements

  Having concluded that Petitioners have established some, though

not necessarily all, of the prerequisites of Rule 23(a), the Court

must also evaluate whether they have satisfied one of the Rule 23(b)

subsections. Under Rule 23(b)(3), a party seeking class certification

must “prove by a preponderance of the evidence that the class is

ascertainable.” Byrd, 784 F.3d at 163. Additionally, a party seeking

certification must show that “questions of law or fact common to

class      members    predominate       over     any   questions    affecting     only

individual members, and that a class action is superior to other

available     methods     for     fairly   and    efficiently      adjudicating   the

                                           82
 Case 1:20-cv-05496-RMB Document 40 Filed 05/27/20 Page 83 of 87 PageID: 1715


controversy.” Fed. R. Civ. P. 23(b)(3). These criteria are referred

to as Rule 23(b)(3)’s ascertainability, predominance, and superiority

requirements. See, e.g., Byrd, 784 F.3d at 162.

               a. Ascertainability

  In addition to Rule 23’s explicit requirements, Petitioners must

demonstrate that the proposed class is clearly defined and objectively

ascertainable. See Marcus, 687 F.3d at 591. A class is ascertainable

if it is (1) “defined with reference to objective criteria; and (2)

there is a reliable and administratively feasible mechanism for

determining whether putative class members fall within the class

definition.” Byrd, 784 F.3d at 163. However, “a plaintiff [need not]

be able to identify all class members at class certification –

instead,   a   plaintiff   need   only    show   that   class   members   can   be

identified.” Id.

  Here, the proposed class is ascertainable because it is defined in

objective terms (prisoners over age 50 or suffering from medical

conditions     making   them   “high-risk”)      and    class   members   can   be

identified by review of prison medical records. The Court finds that

the proposed class is ascertainable.

           b. Predominance




                                         83
 Case 1:20-cv-05496-RMB Document 40 Filed 05/27/20 Page 84 of 87 PageID: 1716


  The predominance element of Rule 23(b)(3) is closely related to

the commonality element of Rule 23(a). Rule 23(b)(3) requires a

district court to find that the “questions of law or fact common to

class   members   predominate     over     any   questions   affecting    only

individual members.” See Fed. R. Civ. P. 23(b)(3). But “[w]hereas

‘Rule 23(a)(2)’s commonality element requires that the proposed class

members share at least one question of fact or law in common with

each other,’ the Rule 23(b)(3) predominance element ‘requires that

common issues predominate over issues affecting only individual class

members.’” In re Ins. Brokerage Antitrust Litig., 579 F.3d 241, 266

(3d Cir. 2009) (quoting In re Warfarin Sodium Antitrust Litig., 391

F.3d 516, 527-27 (3d Cir. 2004)). When examining predominance, the

court must undertake a “rigorous analysis” to determine whether class-

wide issues outweigh individual issues. See Williams v. Jani-King of

Phila. Inc., 837 F.3d 314, 319 (3d Cir. 2016) (quoting Dukes, 564

U.S. at 351).

  As explained by the Third Circuit, “the focus of the predominance

inquiry is on whether the defendant’s conduct was common as to all

of the class members, and whether all of the class members were harmed

by the defendant’s conduct.” Sullivan v. DB Investments, Inc., 667

F.3d 273, 298 (3d Cir. 2011). Here, although the implementation of

allegedly harmful prison procedures by Respondents was common to all

class members, Respondents’ treatment of individual class members
                                      84
 Case 1:20-cv-05496-RMB Document 40 Filed 05/27/20 Page 85 of 87 PageID: 1717


(and even of named Petitioners) has not been. Instead, some prisoners

have been evaluated on an individual basis, and in some cases have

been recommended for home confinement. As such, the Court finds that

the predominance requirement has not been met.

           c. Superiority

  Rule 23(b)(3) also requires that “a class action [be] superior to

other available methods for fairly and efficiently adjudicating the

controversy.” Fed. R. Civ. P. 23(b)(3). In making its superiority

determination, the Court considers four nonexclusive factors: “(1)

the interest of individual members of the class in individually

controlling   the   prosecution    of    the   action;   (2)   the   extent   of

litigation commenced elsewhere by class members; (3) the desirability

of concentrating claims in a given forum; and (4) the management

difficulties likely to be encountered in pursuing the class action.”

In re Prudential Ins. Co. of Am. Sales Practice Litig., 962 F. Supp.

450, 522 (D.N.J. 1997). “[T]he superiority requirement ‘asks the

court to balance, in terms of fairness and efficiency, the merits of

a class action against those of alternative available methods of

adjudication.’” Beneli v. BCA Fin. Sen’s., Inc., 324 F.R.D. 89, 99

(D.N.J. 2018) (quoting In re Prudential Ins. Co. Am. Sales Practice

Litig. Agent Actions, 148 F.3d 283, 316 (3d Cir. 1998)).




                                        85
 Case 1:20-cv-05496-RMB Document 40 Filed 05/27/20 Page 86 of 87 PageID: 1718


  In this case, were Petitioners seeking a change in Fort Dix policies

regarding sanitization of facilities or the like, concentrating the

claims of a large prison population in this court would be an

efficient means of adjudication. However, as Petitioners are seeking

the remedy of home confinement or early release, concentration of

these claims seems a grossly inefficient method of processing and

evaluating individual prisoners for suitability of release. Moreover,

class members arguably have an interest in being able to submit

individual    petitions     for   compassionate      release    immediately,

highlighting their particular conditions and suitability, rather than

being required to wait for class-wide resolution. Such petitions

could be processed and evaluated by the various district courts in

the District of New Jersey as they are received.        Accordingly, to the

extent that any of Petitioners’ claims survive over which this Court

has jurisdiction, they could not be brought on a class-wide basis.

  Therefore, the Court finds that the superiority requirement has

not been met.

VII.   CONCLUSION

       For the foregoing reasons, Respondents’ David E. Ortiz and

Michael Carvajal Motion to Dismiss for Lack of Jurisdiction and for

Failure to State a Claim is GRANTED. Petitioners’ Troy Wragg, Michael



                                      86
 Case 1:20-cv-05496-RMB Document 40 Filed 05/27/20 Page 87 of 87 PageID: 1719


Scronic, Leonard Bogdan, and Eliezer Soto-Concepcion Emergency Motion

for Preliminary Injunction is DENIED.



Dated: May 27, 2020



                                           ______________________________

                                           RENEE MARIE BUMB
                                           United States District Judge




                                      87
